Exhibit 10.34

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 26, 2003

among

COAST HOTELS AND CASINOS, INC.

as the Borrower,

The Lenders, Co-Syndication Agents, Documentation Agent, Co-Agent referred to
herein

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, and L/C Issuer

BANC OF AMERICA SECURITIES, LLC and

WELLS FARGO BANK, NATIONAL ASSOCIATION

Joint Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Section Page Article I. DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms  
1   1.02 Other Interpretive Provisions  30   1.03 Accounting Terms  30   1.04
Rounding  31   1.05 References to Agreements and Laws  31   1.06 Times of Day 
31   1.07 Letter of Credit Amounts  31  


Article II. THE COMMITMENTS AND CREDIT EXTENSION 31 2.01 Committed Loans   31  
2.02 Borrowings, Conversions and Continuations of Committed Loans   32   2.03
Letters of Credit   34   2.04 Swing Line Loans   41   2.05 Prepayments   44  
2.06 Termination or Reduction of Commitments   45   2.07 Repayment of Loans   45
  2.08 Interest   46   2.09 Fees   46   2.10 Computation of Interest and Fees  
47   2.11 Evidence of Debt   47   2.12 Payments Generally   48   2.13 Sharing of
Payments   49   2.14 Increase in Commitments   50  


Article III. TAXES, YIELD PROTECTION AND ILLEGALITY 52 3.01 Taxes   52   3.02
Illegality   53   3.03 Inability to Determine Rates   53   3.04 Increased Cost
and Reduced Return; Capital Adequacy   53   3.05 Funding Losses   54   3.06
Matters Applicable to all Requests for Compensation   55   3.07 Survival   55  


Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 55 4.01 Conditions of
Initial Credit Extension   55   4.02 Conditions to all Credit Extensions   58  


Article V. REPRESENTATIONS AND WARRANTIES 58 5.01 Existence, Qualification and
Power; Compliance with Laws   58   5.02 Authorization; No Contravention   59  
5.03 No Governmental Approvals Required   59   5.04 Subsidiaries   59   5.05
Financial Statements   60   5.06 No Material Adverse Changesn   60   5.07 Title
to Property   60  


i

--------------------------------------------------------------------------------


5.08 Intangible Assets   60   5.09 Authorization; No Contravention   60   5.10
Litigation   60   5.11 Binding Obligations   61   5.12 No Default   61   5.13
ERISA   61   5.14 Regulations T, U and X; Investment Company Act   61   5.15
Disclosure   61   5.16 Tax Liability   62   5.17 Projections   62   5.18
Hazardous Materials   62   5.19 Gaming Laws   62   5.20 Security Interests   62
  5.21 Tax Shelter Regulations   63   5.22 Interest Coverage Ratio Under 1999
Indenture   63  


Article VI. AFFIRMATIVE COVENANTS 63 6.01 Financial and Business Information  
63   6.02 Compliance Certificates   65   6.03 Payment of Taxes and Other
Potential Liens   66   6.04 Preservation of Existence   66   6.05 Maintenance of
Properties   66   6.06 Maintenance of Insurance   66   6.07 Compliance With Laws
  66   6.08 Inspection Rights   67   6.09 Keeping of Records and Books of
Account   67   6.10 Compliance With Agreements   67   6.11 Use of Proceeds   67
  6.12 Hazardous Materials Laws   67   6.13 Pledge of Stock of Excluded
Subsidiaries   68  


Article VII. NEGATIVE COVENANTS 68 7.01 Prepayment of Indebtedness   68   7.02
Payment of Subordinated Obligations   68   7.03 Disposition of Property   69  
7.04 Hostile Tender Offers   70   7.05 Mergers   70   7.06 Distributions   70  
7.07 ERISA   71   7.08 Liens, Negative Pledges and Rights of Others   71   7.09
Liens, Negative Pledges and Rights of Others   71   7.10 Indebtedness and
Contingent Obligations   72   7.11 Transactions with Affiliates   73   7.12
Senior Leverage Ratio   73   7.13 Total Leverage Ratio   74   7.14 Fixed Charge
Coverage Ratio   74   7.15 Capital Expenditures   74   7.16 Acquisitions and
Investments   74   7.17 New Subsidiaries   75   7.18 Changes to Certain
Obligations   76   7.19 Excluded Subsidiaries   76  


ii

--------------------------------------------------------------------------------


Article VIII. EVENTS OF DEFAULT AND REMEDIES. 76 8.01 Events of Default   76  
8.02 Remedies Upon Event of Default   78   8.03 Application of Funds   79  


Article IX. ADMINISTRATIVE AGENT 79 9.01 Appointment and Authorization of
Administrative Agent   79   9.02 Delegation of Duties   80   9.03 Liability of
Administrative Agent   80   9.04 Reliance by Administrative Agent   81   9.05
Notice of Default   81   9.06 Credit Decision; Disclosure of Information by
Administrative Agent   81   9.07 Indemnification of Administrative Agent   82  
9.08 Administrative Agent in its Individual Capacity   82   9.09 Successor
Administrative Agent   83   9.10 Administrative Agent May File Proofs of Claim  
83   9.11 Collateral and Guaranty Matters   84   9.12 Other Agents; Arrangers
and Managers   85  


Article X. MISCELLANEOUS 85 10.01 Amendments, Etc.   85   10.02 Notices and
Other Communications; Facsimile Copies   86   10.03 No Waiver; Cumulative
Remedies   88   10.04 Attorney Costs, Expenses and Taxes   88   10.05
Indemnification by the Borrower   88   10.06 Payments Set Aside   89   10.07
Successors and Assigns   89   10.08 Confidentiality   93   10.09 Set-off   93  
10.10 Interest Rate Limitation   94   10.11 Counterparts   94   10.12
Integration   94   10.13 Survival of Representations and Warranties   94   10.14
Severability   95   10.15 Tax Forms   95   10.16 Integration; Principles of
Restatement   97   10.17 Governing Law   97   10.18 Waiver of Right to Trial by
Jury   97   10.19 Gaming Boards   98   10.20 Time of the Essence.   98   10.21
Entire Agreement   98  


SIGNATURES S-1   


iii

--------------------------------------------------------------------------------


SCHEDULES

5.03
5.06
5.08
5.13
5.18
7.09
7.10
7.16
10.02 Governmental Approvals
Litigation
Registered Patent, Trademarks or Copyrights
Subsidiaries and Other Equity Investments
Hazardous Materials
Liens and Negative Pledges
Indebtedness and Contingent Obligations
Existing Investments
Administrative Agent's Office, Certain Addresses for Notices




EXHIBITS

Form of

A
B
C-1
C-2
C-3
D
E
Committed Loan Notice
Swing Line Loan Notice
Revolving Notes
Term Note
Swing Line Note
Compliance Certificate
Assignment and Assumption


iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

        This Amended and Restated Credit Agreement (“Agreement”) is entered into
by and among Coast Hotels and Casinos, Inc., a Nevada corporation (“Borrower”),
Wells Fargo Bank, National Association and Deutsche Bank Trust Company Americas,
as Co-Syndication Agents, Bank of Scotland, as Documentation Agent, The CIT
Group/Equipment Financing, Inc., as Co-Agent, each lender whose name is set
forth on the signature pages of this Agreement and each lender which may
hereafter become a party to this Agreement pursuant to Section 10.07
(collectively, the “Lenders” and individually, a “Lender”) and Bank of America,
N.A., as Administrative Agent with reference to the following facts:

        A.     Bank of America, N.A., as Administrative Agent, the lenders
signatory thereto and the Borrower have heretofore entered into an Amended and
Restated Loan Agreement dated as of September 16, 1999, pursuant to which Loans
and Letters of Credit in an aggregate principal amount not to exceed
$200,000,000 have been made available to the Borrower (the “Existing Credit
Agreement”).

        B.     By this Agreement, the Borrower, Bank of America, N.A. and the
lenders party thereto and party hereto, amend and restate the Existing Credit
Agreement in its entirety as set forth herein, subject to Section 10.16, for the
purpose of, among other things, increasing the Aggregate Commitment from
$200,000,000 to $300,000,000.

        In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

        1.01  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


          “1999 Indenture” means the Indenture, dated as of March 23, 1999, as
supplemented by the First Supplemental Indenture dated as of November 20, 2000,
the Second Supplemental Indenture dated as of February 2, 2001 and the Third
Supplemental Indenture dated as of March 19, 2002, under which the Borrower’s
9.5% Senior Subordinated Notes Due 2009 were issued.


          “1999 Senior Subordinated Debt” means the Indebtedness outstanding
under the 1999 Indenture.


          “Acquisition” means any transaction, or any series of related
transactions, by which the Borrower directly or indirectly (i) acquires any
going business or all or substantially all of the assets of any firm,
partnership, joint venture, limited liability company, corporation or division
thereof, whether through purchase of assets, merger or otherwise, or
(ii) acquires (in one transaction or as the most recent transaction in a series
of transactions) control of at least a majority in ordinary voting power of the
securities of a corporation which have ordinary voting power for the election of
directors, or (iii) acquires control of a 50% or more ownership interest in any
partnership, limited liability company or joint venture.


1

--------------------------------------------------------------------------------


          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.


          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders.


          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.


          “Affiliate” means, as to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 10% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be deemed to control
such corporation, partnership or other Person.


          “Agent-Related Persons”means the Administrative Agent, together with
its Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arrangers), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.


          “Aggregate Commitments” means (a) with respect to Revolving Loans, the
Revolving Commitments of all the Lenders, and (b) with respect to Term Loans on
the Closing Date, the Term Commitments of all Lenders and, with respect to any
other date, the aggregate principal amount of Term Loans then outstanding.


          “Agreement” means this Credit Agreement.


          “Applicable Rate” means, from time to time, the following percentages
per annum, based upon the Total Leverage Ratio as set forth below:


2

--------------------------------------------------------------------------------


APPLICABLE RATE

Pricing Level

--------------------------------------------------------------------------------

Total Leverage Ratio

--------------------------------------------------------------------------------

Commitment Fee

--------------------------------------------------------------------------------

Eurodollar Rate
+
Letters of Credit

--------------------------------------------------------------------------------

Base Rate +

--------------------------------------------------------------------------------

1 ›= 4.00:1.00 0.50% 2.50% 1.25%

2 ›= 3.50:1.00 but
  ‹ 4.00:1.00 0.50% 2.25% 1.00%


3 ›= 3.00:1 but
  ‹ 3.50:1.00 0.375% 2.00% 0.75%


4 ‹ 3.00:1.00 0.375% 1.75% 0.50%


          Any increase or decrease in the Applicable Rate resulting from a
change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with Section 6.02, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day after the date such Compliance
Certificate is delivered.


          “Arrangers” means, collectively Banc of America Securities LLC and
Wells Fargo Bank, National Association, in their capacities as joint lead
arrangers and joint book managers.


          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.


          “Attorney Costs” means and includes all fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.


          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended December
31, 2002, and the related consolidated statements of income or operations,
shareholders' equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.


          “Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.


3

--------------------------------------------------------------------------------


          “Bank of America” means Bank of America, N.A. and its successors.


          “Barbary Coast” means the Barbary Coast hotel and casino located at
the intersection of Flamingo Road and Las Vegas Boulevard in Las Vegas, Nevada.


          “Barbary Coast Deed of Trust” means the Deed of Trust, Assignment of
Rents and Fixture Filing dated as of September 26, 2003 executed and delivered
by the Borrower in favor of the Administrative Agent for the benefit of the
Creditors with respect to the Barbary Coast Property and improvements thereon,
either as originally executed or as it may from time to time be supplemented,
modified, amended, extended or supplanted.


          “Barbary Coast Ground Lease” means that certain Lease Agreement dated
May 1, 1992 by and between Empey Enterprises, a Nevada general partnership, as
landlord, and Barbary Coast Hotel & Casino, a Nevada general partnership, as
tenant, as assigned to the Borrower.


          “Barbary Coast Property” means the approximately 2 acres of Real
Property which is the subject of the Barbary Coast Ground Lease and the
approximately 2.5 adjacent acres of Real Property purchased by the Borrower in
January 2003.


          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its "prime rate." The "prime rate" is a rate set by Bank of
America based upon various factors including Bank of America's costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.


          “Base Rate Committed Loan” means a Committed Loan that is a Base Rate
Loan.


          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.


          “Borrower” has the meaning specified in the introductory paragraph
hereto.


          “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as
the context may require.


          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent's Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.


4

--------------------------------------------------------------------------------


          “Capital Expenditure” means any expenditure that is considered a
capital expenditure under GAAP.


          “Capital Lease Obligations” means all monetary obligations of a Person
under any leasing or similar arrangement which, in accordance with GAAP, is
classified as a capital lease.


          “Cash” means, when used in connection with any Person, all monetary
and non-monetary items owned by that Person that are treated as cash in
accordance with GAAP, consistently applied.


          “Cash Collateralize” has the meaning specified in Section 2.03(g).


          “Cash Equivalents” means, when used in connection with any Person,
that Person's Investments in:


          (a) Government Securities due within one year after the date of the
making of the Investment;


          (b) readily marketable direct obligations of any State of the United
States of America or any political subdivision of any such State or any public
agency or instrumentality thereof given on the date of such Investment a credit
rating of at least Aa by Moody's Investors Service, Inc. or AA by Standard &
Poor's Ratings Group, in each case due within one year from the making of the
Investment;


          (c) certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers' acceptances of, and repurchase agreements covering
Government Securities executed by, any Lender or any bank incorporated under the
Laws of the United States of America, any State thereof or the District of
Columbia and having on the date of such Investment combined capital, surplus and
undivided profits of at least $250,000,000, in each case due within one year
after the date of the making of the Investment;


          (d) certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers' acceptances of, and repurchase agreements covering
Government Securities executed by, any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, in
each case due within one year after the date of the making of the Investment;
and


          (e) readily marketable commercial paper of corporations doing business
in and incorporated under the Laws of the United States of America or any State
thereof or of any corporation that is the holding company for a bank described
in clause (c) or (d) above given on the date of such Investment a credit rating
of at least P-1 by Moody's Investors Service, Inc. or A-1 by Standard & Poor's
Ratings Group, in each case due within 90 days after the date of the making of
the Investment; and


5

--------------------------------------------------------------------------------


          (f) shares of money market, mutual or similar funds which invest
solely in securities of the type described in (a)-(e) above.


          “Change of Control” means the occurrence of any of the following:


          (a) individuals who on the Closing Date constituted the Board of
Directors of Coast Casinos or the Borrower (together with any new or replacement
directors whose election by the Board of Directors, or whose nomination for
election by the Board of Directors for election by Coast Casinos' or the
Borrower's stockholders was approved by a vote of at least a majority of the
directors then still in office who were either members of the Board of Directors
of Coast Casinos or the Borrower, as applicable, on the Closing Date or whose
election or nomination for reelection was previously so approved) cease for any
reason to constitute a majority of the directors then in office; or


          (b) prior to the consummation of Coast Casinos' first Public Equity
Offering, (i) Michael J. Gaughan and his Related Parties cease to be the
"beneficial owners" (as such term is defined Rule 13d-3 and Rule 13d-5 under the
Securities Exchange Act of 1934 (the "Exchange Act")) in the aggregate of at
least 25% of the Voting Stock of Coast Casinos, or (ii) any Person or "group"
(as used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, including
any group acting for the purpose of acquiring, holding or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
becomes the "beneficial owner" (as defined above) directly or indirectly, of
more of the Voting Stock of Coast Casinos than is beneficially owned by the
Principals and their Related Parties;


          (c) after the consummation of Coast Casinos' first Public Equity
Offering any Person or group (as defined above), other than the Principals or
their Related Parties, becomes the beneficial owner (as defined above), directly
or indirectly, of (A) more than 40% of the Voting Stock of Coast Casinos, and
(B) more of the Voting Stock of Coast Casinos than is at that time "beneficially
owned" by the Principals and their Related Parties in the aggregate, provided
that in each case there shall be excluded from the percentage of Voting Stock
held by any group, the Voting Stock owned by any Principal and his Related
Parties who are deemed to be members of that group, provided that such Principal
and his Related Parties own a majority of the total Voting Stock of Coast
Casinos held by such group;


          (d) Coast Casinos shall not own 100% of the capital stock of the
Borrower; or


6

--------------------------------------------------------------------------------


          (e) any event which constitutes a "Change of Control" or "Change in
Control" or similar event with respect to Indebtedness of Coast Casinos or any
of its Subsidiaries in a principal amount which is in excess of $10,000,000, in
the aggregate which permits the holders thereof to accelerate the maturity of
such Indebtedness or require the prepayment thereof prior to the stated or final
maturity thereof.


          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).


          “Co-Agent” means The CIT Group/Equipment Financing, Inc. The capacity
of the Co-Agent is titular in nature, and The CIT Group/Equipment Financing,
Inc. shall have no rights, obligations or duties above those of the other
Lenders by reason of the title.


          “Coast Casinos” means Coast Casinos, Inc., a Nevada corporation and
direct parent corporation of the Borrower.


          “Coast Casinos Pledge Agreement” means the Amended and Restated Pledge
Agreement dated September 26, 2003 executed and delivered by Coast Casinos, in
favor of the Administration Agent for the benefit of the Creditors, either as
originally executed or it may from time to time be supplemented, modified,
amended, extended or supplanted.


          “Coast Casinos Security Agreement” means the Amended and Restated
Security Agreement dated as of September 26, 2003 executed by Coast Casinos in
favor of the Administrative Agent for the benefit of the Creditors, either as
originally executed or as it may from time to time be supplemented, modified,
amended, extended or supplanted.


          “Code” means the Internal Revenue Code of 1986, as amended or replaced
and as in effect from time to time.


          “Collateral Documents” means, collectively, the Security Agreement,
the Coast Casinos Security Agreement, Coast Casinos Pledge Agreement, the Deeds
of Trust, the Guaranty, the Trademark Assignment and any other security
agreement, pledge agreement, deed of trust, mortgage or other collateral
security agreement hereafter executed and delivered by Coast Casinos, the
Borrower or any other Loan Party to secure the Obligations.


          “Commitment” means, as to each Lender, its Revolving Commitment and
its Term Commitment.


          “Committed Borrowing” means a Borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.


7

--------------------------------------------------------------------------------


          “Committed Loan” means Committed Term Loan or a Committed Revolving
Loan.


          “Committed Loan Notice” means a notice of (a) a Committed Borrowing,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.


          “Committed Revolving Loan” has the meaning specified in Section
2.01(a).


          “Committed Term Loan” has the meaning specified in Section 2.01(b).


          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.


          “Contingent Obligation” means, as to any Person, any (a) guarantee by
that Person of Indebtedness of, or other obligation performable by, any other
Person or (b) assurance given by that Person to an obligee of any other Person
with respect to the performance of an obligation by, or the condition or
maintenance of the financial condition of, such other Person, whether direct,
indirect or contingent, including any purchase or repurchase agreement covering
such obligation, any Swap Agreement or other arrangement of such Person, or any
collateral security therefor, any agreement to provide funds (by means of loans,
capital contributions or otherwise) to such other Person, any agreement to
support the solvency or level of any balance sheet item of such other Person or
any "keep-well" or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation (unless the Contingent Obligation is
limited by its terms to a lesser amount, in which case to the extent of such
amount) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Person in good faith.


          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.


          “Control” has the meaning specified in the definition of "Affiliate."


          “Co-Syndication Agents” means, collectively, Wells Fargo Bank,
National Association and Deutsche Bank Trust Company Americas. The capacities of
the Co-Syndication Agents are titular in nature, and Wells Fargo Bank, National
Association and Deutsche Bank Trust Company Americas shall have no rights,
obligations or duties above those of the other Lenders by reason of the title.


          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.


8

--------------------------------------------------------------------------------


          “Creditors” means, collectively, the Administrative Agent, the L/C
Issuer, the Co-Syndication Agents, the Documentation Agent, the Swing Line
Lender, the Lenders and the Arrangers.


          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.


          “Deeds of Trust” means the Orleans Deed of Trust, the Gold Coast Deed
of Trust, the Suncoast Deed of Trust, the Barbary Coast Deed of Trust and the
South Coast Deed of Trust, and each other mortgage or deed of trust hereafter
delivered pursuant to this Agreement.


          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.


          “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.


          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.


          “Disposition” or “Dispose” means “Disposition” means the voluntary
sale, transfer or other disposition of any asset of the Borrower or any of its
Subsidiaries other than (a) Cash, Cash Equivalents, inventory or other assets
sold, leased or otherwise disposed of in the ordinary course of business of the
Borrower or its Subsidiaries, (b) equipment sold or otherwise disposed of where
substantially similar equipment in replacement thereof has theretofore been
acquired, or thereafter within 90 days is acquired, by the Borrower or its
Subsidiaries, (c) any aircraft of the Borrower and its Subsidiaries, (d) leases
of retail space by the Borrower, as lessor, in the ordinary course of the
business of the Borrower consistent with past practice, (e) a disposition to the
Borrower or any of its Subsidiaries, and (f) Distributions permitted by Section
7.06. Unless and to the extent expressly set forth in this definition, neither
the granting of a Lien or Right of Others otherwise permitted hereunder nor the
making of any Investment permitted by Section 7.16 shall be considered a
Disposition.


9

--------------------------------------------------------------------------------


          “Distribution” means, with respect to shares of capital stock or any
warrant or option to purchase an equity security or other equity security issued
by a Person, (i) the retirement, redemption, purchase, or other acquisition for
Cash or for Property by such Person of any such security, (ii) the declaration
or (without duplication) payment by such Person of any dividend in Cash or in
Property on or with respect to any such security, (iii) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution,
and (iv) any other payment in Cash or Property by such Person constituting a
distribution under applicable Laws with respect to such security.


          “Documentation Agent” means Bank of Scotland. The capacity of the
Documentation Agent is titular in nature, and Bank of Scotland shall have no
rights, obligations or duties above those of the other Lenders by reason of the
title.


          “Dollar” and “$” mean lawful money of the United States.


          “EBITDA” means (excluding any impact of Excluded Subsidiaries except
as set forth herein), for any fiscal period, the sum of (a) Net Income for that
period, plus (b) any extraordinary loss reflected in such Net Income, minus (c)
any extraordinary gain reflected in such Net Income, plus (d) Interest Expense
for that period, minus (e) interest income for that period, plus (f) the
aggregate amount of federal, state and local taxes on or measured by income of
Borrower and its Subsidiaries for that period (whether or not payable during
that period), plus (g) depreciation, amortization and all other non-cash
extraordinary expenses for that period including all non-cash rent expense, plus
(h) expenses classified as "pre-opening expenses" on the applicable financial
statements of Borrower or its Subsidiaries for that period, plus (i) write-off
of goodwill, impairment charges and other non-cash charges and expenses
(including non-cash charges resulting from accounting changes), minus (j) any
cash payment made during such period associated with any non-cash charges or
non-cash extraordinary expenses taken in a prior period to the extent such
non-cash charge or non-cash extraordinary expense was added back to the
calculation of EBITDA in such prior period, plus (k) cash distributions of
income (other than extraordinary income) earned by Excluded Subsidiaries
actually received by the Borrower during such period and not otherwise
reinvested in such Excluded Subsidiary during such period, in each case
determined in accordance with GAAP and, in the case of items (d), (f), (g) and
(h), only to the extent deducted in the determination of Net Income for that
period, provided that for each of the first three full Fiscal Quarters following
the opening of the South Coast Project, after South Project Approval, the
operating results of the South Coast Project will be annualized on a straight
line basis.


          “Eligible Assignee” has the meaning specified in Section 10.07(g).


          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


10

--------------------------------------------------------------------------------


          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


          “ERISA” means the Employee Retirement Income Security Act of 1974.


          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).


          “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:


Eurodollar Rate = Eurodollar Base Rate


--------------------------------------------------------------------------------

1.00 - Eurodollar Reserve Percentage


          Where,


          “Eurodollar Base Rate” means, for such Interest Period:


          (a)   the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period,


          (b)   if the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or


11

--------------------------------------------------------------------------------


          (c)   if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two Business Days
prior to the first day of such Interest Period.


          “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) applicable to any member bank of the Federal
Reserve System with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the Closing Date of any change
in the Eurodollar Reserve Percentage.


          “Eurodollar Rate Loan” means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate. “Event of Default” has the meaning specified
in Section 8.01. “Excluded Subsidiary” means Omaha Partners, and in the event
South Coast Project Approval does not occur, any new entity organized in
connection with the South Coast Project.


          “Existing Credit Agreement” means that certain Amended and Restated
Loan Agreement dated as of September 16, 1999 among the Borrower, Bank of
America, as agent, the lenders, syndication agent, senior managing agent and
co-agents referred to therein, as amended.


          “Existing Letters of Credit” means any Letter of Credit issued by the
L/C Issuer under the Existing Credit Agreement.


          “Federal Funds Rate”means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.


12

--------------------------------------------------------------------------------


          “Fee Letter” means the letter agreement, dated August 8, 2003, among
the Borrower, the Administrative Agent and the Arrangers.


          “Fiscal Quarter” means the fiscal quarter of the Borrower consisting
of a three-month fiscal period ending on each March 31, June 30, September 30
and December 31.


          “Fiscal Year” means the fiscal year of the Borrower consisting of a
twelve-month period ending on each December 31.


          “Fixed Charge Coverage Ratio” means, as of any Fiscal Quarter end, the
ratio of (a) EBITDA for the four Fiscal Quarters then ending, minus (i)
Maintenance Capital Expenditures made during the same period, minus (ii) taxes
paid or payable in cash with respect to income of the Borrowerand its
Subsidiaries during the same period (including any Permitted Tax Distributions)
to (b) the sum of required payments of principal and Interest Expense made
during such four Fiscal Quarter period and (ii) Distributions made during that
same period pursuant to Section 7.06(b).


          “Foreign Lender” has the meaning specified in Section 10.15(a)(i).


          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.


          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


          “Gaming Board” means, collectively, (a) the Nevada Gaming Commission,
(b) the Nevada State Gaming Control Board, and (c) any other Governmental
Authority that holds regulatory, licensing or permit authority over gambling,
gaming or casino activities conducted by Coast Casinos and its Subsidiaries
within its jurisdiction.


          “Gaming Laws” means all Laws pursuant to which any Gaming Board
possesses regulatory, licensing or permit authority over gambling, gaming or
casino activities conducted by Coast Casinos and its Subsidiaries within its
jurisdiction.


          “Gold Coast” means the Gold Coast hotel, casino and entertainment
complex located at 4000 West Flamingo Road, Las Vegas, Nevada.


          “Gold Coast Deed of Trust” means the Deed of Trust, Assignment of
Rents and Fixture Filing dated as of March 18, 1999 executed and delivered by
the Borrower in favor of the Administrative Agent for the benefit of the
Creditors with respect to the Gold Coast Property, either as originally executed
or as it may from time to time be supplemented, modified, amended, extended or
supplanted.


13

--------------------------------------------------------------------------------


          “Gold Coast Property” means the approximately 25 acres of real
property on which the Gold Coast is located.


          “Government Securities” means readily marketable (a) direct full faith
and credit obligations of the United States of America or obligations guaranteed
by the full faith and credit of the United States of America, or (b) obligations
of an agency or instrumentality of, or corporation owned, controlled or
sponsored by, the United States of America that are generally considered in the
securities industry to be implicit obligations of the United States of America.


          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


          “Guarantors”means, collectively, Coast Casinos, each Subsidiary of
Coast Casinos (other than the Borrower) which exists as of the Closing Date, and
each other direct or indirect Subsidiary of Coast Casinos which hereafter
becomes a Guarantor pursuant to Section 7.17.


          “Guaranty”means the unconditional guaranty or guaranties of the
Obligations delivered by Guarantors, either as originally executed or as it may
from time to time be supplemented, modified, amended, or supplanted.


          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.


          “Indebtedness”means, as to any Person (without duplication),
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of Property (excluding trade and other accounts payable in the ordinary
course of business in accordance with customary trade terms), including any
Contingent Obligation for any such indebtedness, (b) indebtedness of such Person
of the nature described in clause (a) that is non-recourse to the credit of such
Person but is secured by assets of such Person, to the extent of the value of
such assets, (c) Capital Lease Obligations of such Person, (d) indebtedness of
such Person arising under bankers’ acceptance facilities or under facilities for
the discount of accounts receivable of such Person, (e) any direct or contingent
obligations of such Person under letters of credit issued for the account of
such Person, (f) any negative Swap Termination Value, and (g) without
duplication, any Contingent Obligation.


14

--------------------------------------------------------------------------------


          For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.


          “Indemnified Liabilities” has the meaning set forth in Section 10.05.


          “Indemnitees” has the meaning set forth in Section 10.05.


          “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.


          “Interest Expense” means, as of the last day of any fiscal period, the
sum of (a) all interest, fees, charges and related expenses paid or payable
(without duplication) for that fiscal period to a lender in connection with
borrowed money or the deferred purchase price of assets that are considered
“interest expense” under GAAP, plus (b) the portion of rent paid or payable
(without duplication) for that fiscal period under Capital Lease Obligations
that should be treated as interest in accordance with Financial Accounting
Standards Board Statement No. 13.


          “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.


          “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan;
provided that:


          (i)   any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;


          (ii)   any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


          (iii)   no Interest Period shall extend beyond the Maturity Date.


15

--------------------------------------------------------------------------------


          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person,
(b) a loan, advance or capital contribution to, Contingent Obligation or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(minus any return of capital with respect to such Investment which has actually
been received in Cash or Cash Equivalents or has been converted into Cash or
Cash Equivalents), without adjustment for subsequent increases or decreases in
the value of such Investment.


          “IRS”means the United States Internal Revenue Service.


          “Laws”means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or other matters having the force of
law and binding upon the parties hereto.


          “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.


          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Committed Borrowing.


          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.


          “L/C Issuer” means Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.


          “L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.


          “Lender”has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer and the Swing Line Lender.


          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.


          “Letter of Credit” means any standby or commercial letter of credit
issued hereunder and shall include the Existing Letters of Credit.


16

--------------------------------------------------------------------------------


          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.


          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).


          “Letter of Credit Sublimit” means an amount equal to $10,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.


          “License Revocation” means the revocation, failure to renew or
suspension of, or the appointment of a receiver, supervisor or similar official
with respect to, any casino, gambling or gaming license issued by any Gaming
Board covering any casino or gaming facility of Coast Casinos or its
Subsidiaries.


          “Lien”means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).


          “Loan”means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.


          “Loan Documents” means, collectively, this Agreement, the Notes, the
Collateral Documents, any Secured Swap Agreement, each Letter of Credit
Application, each Swing Line Loan Notice, the Committed Loan Notice, any UCC
financing statement filed in connection with a Collateral Document, the writings
described in Section 2.09(b),each Compliance Certificate and any other
agreements of any type or nature hereafter executed and delivered by the
Borrower or any of its Subsidiaries or Affiliates to the Administrative Agent or
to any Lender in any way relating to or in furtherance of this Agreement, in
each case either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or supplanted.


          “Loan Parties” means, collectively, the Borrower and each Guarantor.


          “Maintenance Capital Expenditures” means any Capital Expenditure for
the maintenance, repair, restoration or refurbishment of (a) any portion of the
Orleans, the Barbary Coast, the Gold Coast or the Suncoast, or (b) following the
opening thereof, any other hotel, casino or resort property maintained by the
Borrower or any of its Subsidiaries, including without limitation, the South
Coast Project, but not any Capital Expenditure which adds to or further improves
any such property.


          “Material Adverse Effect” means any set of circumstances or events
which (a) has or may reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document, (b) is or
may reasonably be expected to be material and adverse to the condition
(financial or otherwise), business operations or prospects of Coast Casinos and
its Subsidiaries, taken as a whole, or (c) materially impairs or may reasonably
be expected to materially impair the ability of Coast Casinos and its
Subsidiaries, taken as a whole, to perform the Obligations.


17

--------------------------------------------------------------------------------


          “Maturity Date” means September 30, 2008.


          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.


          “Negative Pledge” means a Contractual Obligation that contains a
covenant binding on Coast Casinos or any of its Subsidiaries that prohibits
Liens on any of its or their Property, other than (a) any such covenant
contained in a Contractual Obligation (i) granting a Lien permitted under
Section 7.09 which affects only the Property that is the subject of such
permitted Lien or (ii) arising by reason of customary non-assignment or
no-subletting clauses in leases or other contracts entered into in the ordinary
course of business and (b) any such covenant that does not apply to Liens
securing the Obligations.


          “Net Cash Proceeds” means with respect to any Disposition or any
offerings of Indebtedness or equity securities of Coast Casinos or its
Subsidiaries, the gross sales proceeds received by Coast Casinos and its
Subsidiaries from such Disposition or offering in Cash and Cash Equivalents net
of brokerage commissions, investment banking fees, underwriting discounts and
commissions, accounting and legal expenses and other transactional costs payable
by Coast Casinos and its Subsidiaries with respect to such Disposition or such
offering, net of payment of unassumed liabilities relating to the assets subject
to such Disposition at the time of, or within thirty (30) days after, the date
of such Disposition, and net of an amount determined in good faith by the
Borrower to be the estimated amount of income taxes payable by Coast Casinos
attributable to such Disposition and any reserves required to be established in
accordance with GAAP by Coast Casinos or its Subsidiaries as a reserve against
any liabilities associated with such Disposition, including without limitation
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under indemnification obligations
associated with such Disposition.


          “Net Income” means, with respect to any fiscal period, the
consolidated net income of the Borrower and its Subsidiaries for that period,
determined in accordance with GAAP.


          “Notes”means, collectively, the Revolving Notes, the Term Notes and
the Swing Line Note, and individually without distinction, the Revolving Notes,
the Term Notes and the Swing Line Note.


          “Obligations”means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.


18

--------------------------------------------------------------------------------


          “Omaha Partners” means Omaha Partners, LLC which was formed to pursue
gaming and hospitality development opportunities in or near Omaha, Nebraska.


          “Opinions of Counsel” means the favorable written legal opinions of
Gibson, Dunn &Crutcher LLP, special counsel to Coast Casinos and the Borrower,
including without limitation, the opinion described in the definition of “Senior
Indebtedness” set forth therein in 1999 Indenture, and McDonald Carano Wilson
McCune Bergin Frankovich & Hicks, special Nevada counsel to Coast Casinos and
the Borrower, in each case issued on the Closing Date and in a form solely
acceptable to the Administrative Agent, together with copies of all factual
certificates and legal opinions upon which such counsel have relied.


          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, operating agreement, or member agreement (or
equivalent or comparable constituent document); and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


          “Orleans”means The Orleans hotel, casino and entertainment complex
located at the intersection of Tropicana Avenue and Arville Street in Las Vegas,
Nevada.


          “Orleans Deed of Trust” means the Leasehold Deed of Trust, Assignment
of Rents and Fixture Filing dated as of March 18, 1999 executed and delivered by
the Borrower in favor of the Administrative Agent for the benefit of the
Creditors with respect to The Orleans Property and improvements thereon, either
as originally executed or as it may from time to time be supplemented, modified,
amended, extended or supplanted.


          “Orleans Ground Lease” means that certain Ground Lease dated
October 1, 1995 by and between The Tiberti Company, a Nevada general
partnership, as landlord, and Gold Coast Hotel and Casino, a Nevada limited
partnership, as tenant, as assigned to the Borrower.


          “Orleans Property” means the approximately 80 acres of real property
which is the subject of the Orleans Ground Lease.


19

--------------------------------------------------------------------------------


          “Outstanding Amount” means, as applicable, (i) with respect to
Committed Loans and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans and Swing Line Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.


          “Participant”has the meaning specified in Section 10.07(d).


          “Pass-through Entity” means any Person taxed as a partnership for
federal income tax purposes, any disregarded entity for federal income tax
purposes, including a qualified Subchapter S subsidiary, an S-Corporation, or
any other entity whose items of income and deductions are passed through to its
equityholders for federal income tax purposes and retain the same
characteristics in the hands of such equityholders.


          “PBGC”means the Pension Benefit Guaranty Corporation.


          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


          “Permitted Encumbrances” means:


          (a)   inchoate Liens incident to construction on or maintenance of
Real Property; or Liens incident to construction on or maintenance of Real
Property now or hereafter filed of record for which adequate reserves have been
set aside (or deposits made pursuant to applicable Law) and which are being
contested in good faith by appropriate proceedings and have not proceeded to
judgment, provided that, by reason of nonpayment of the obligations secured by
such Liens, no such Real Property is subject to a material risk of loss or
forfeiture;


          (b)   Liens for taxes and assessments on Real Property which are not
yet past due; or Liens for taxes and assessments on Real Property for which
adequate reserves have been set aside and are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Real
Property is subject to a material risk of loss or forfeiture;


          (c)   minor defects and irregularities in title to any Real Property
which in the aggregate do not materially impair the fair market value or use of
the Real Property for the purposes for which it is or may reasonably be expected
to be held;


20

--------------------------------------------------------------------------------


          (d)   easements, exceptions, licenses, reservations, or other
agreements for the purpose of pipelines, conduits, cables, telecommunications,
wire communication lines, power lines and substations, streets, trails,
walkways, drainage, irrigation, water, and sewerage purposes, dikes, canals,
ditches, the removal of oil, gas, coal, or other minerals, and other like
purposes affecting Real Property, facilities, or equipment which in the
aggregate do not materially burden or impair the fair market value or use of
such Real Property for the purposes for which it is or may reasonably be
expected to be held;


          (e)   rights reserved to or vested in any Governmental Authority to
control or regulate, or obligations or duties to any Governmental Authority with
respect to, the use of any Real Property;


          (f)   rights reserved to or vested in any Governmental Authority to
control or regulate, or obligations or duties to any Governmental Authority with
respect to, any right, power, franchise, grant, approval, license, or permit;


          (g)   present or future zoning laws and ordinances or other Laws and
ordinances restricting the occupancy, use, or enjoyment of Real Property;


          (h)   statutory Liens, other than those described in clauses (a)
or (b) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith by
appropriate proceedings, provided that, if delinquent, adequate reserves have
been set aside with respect thereto and, by reason of nonpayment, no Property is
subject to a material risk of loss or forfeiture;


          (i)   rights of tenants under leases and rental agreements covering
Real Property entered into in the ordinary course of business of the Person
owning such Real Property;


          (j)   Liens consisting of pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation, including Liens of
judgments thereunder which are not currently dischargeable;


          (k)   other non-consensual Liens incurred in the ordinary course of
business but not in connection with an extension of credit, which do not in the
aggregate, when taken together with all other Liens, materially impair the value
or use of the Property of the Borrower and the Subsidiaries of the Borrower,
taken as a whole;


          (l)   the matters disclosed on Schedule B to any of the ALTA lenders
policies of title insurance with respect to any Project Site delivered to the
Administrative Agent;


21

--------------------------------------------------------------------------------


          (m)   any attachment or judgment Lien relating to a judgment of less
than $5,000,000 which is in existence less than 30 days after the entry thereof
or with respect to which (a) execution has been stayed from the date of its
entry, (b) payment is covered in full by insurance, or (c) the Borrower or any
of its Subsidiaries is in good faith prosecuting an appeal or other appropriate
proceedings for review and has set aside cash reserves in the full amount of
such judgment or award; and


          (n)   Liens on deposits (not including real property) securing appeal
bonds obtained by the Borrower or a Subsidiary in connection with the appeal of
an adverse judgment.


          “Permitted Right of Others” means a Right of Others consisting of
(a) an interest (other than a legal or equitable co-ownership interest, an
option or right to acquire a legal or equitable co-ownership interest and any
interest of a ground lessor under a ground lease), that does not materially
impair the value or use of Property for the purposes for which it is or may
reasonably be expected to be held, (b) an option or right to acquire a Lien that
would be a Permitted Encumbrance, (c) any licenses or concessions to operate
retail businesses granted in accordance with industry customs, or any options to
receive any such licenses or concessions, or (d) any Right of Others granted in
connection with a proposed Disposition permitted by Section 7.03.


          “Permitted Tax Distribution” means (a) payments to Coast Casinos
required to be made pursuant to the Tax Sharing Agreement and (b) if and for so
long as the Borrower is treated as a Pass-through Entity, distributions to Coast
Casinos (or, if Coast Casinos is a Pass-through Entity, its equityholders) in an
amount not to exceed the Tax Amount; provided that (i) prior to the first such
distribution to equityholders, the Borrower and Coast Casinos deliver to the
Administrative Agent an opinion of counsel reasonably satisfactory to the
Administrative Agent confirming that (y) the Borrower (and, in the appropriate
case, Coast Casinos) is a Pass-through Entity and (z) the Lenders will not
recognize income, gain or loss for federal income tax purposes as a result of
the transaction pursuant to which the Borrower or Coast Casinos becomes a
Pass-through Entity and will be subject to federal income tax in the same manner
and at the same times as would have been the case if such transaction had not
occurred and (ii) prior to any such distribution, the Borrower delivers to the
Administrative Agent a certificate of the Borrower’s Chief Financial Officer to
the effect that the Borrower is taxable as Pass-through Entity.


          “Person”means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.


          “Plans”means all drawings, plans and specifications prepared by or for
the Borrower with respect to the South Coast Project, and, if required,
submitted to and approved by the Clark County Building Department.


          “Principals”means Michael J. Gaughan, J. Tito Tiberti, Jerry Herbst
and Franklin Toti.


22

--------------------------------------------------------------------------------


          “Project Site” shall mean each of the Orleans Property, the Gold Coast
Property, the Barbary Coast Property, the Suncoast Property, the South Coast
Project and any future hotel-casino sites which the Borrower or any of its
Subsidiaries hereafter maintains or operates.


          “Projections”means the Projection Model prepared based on information
provided by the Borrower and contained in the Confidential Information
Memorandum dated August, 2003 heretofore distributed to the Lenders.


          “Property”means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.


          “Pro Rata Share” means, with respect to each Lender at any time and,
as applicable, with respect to such Lender’s Term Commitment and Revolving
Commitment, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of such Commitment of such
Lender at such time and the denominator of which is the amount of such Aggregate
Commitments at such time; provided that if the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.


          “Public Equity Offering” means an underwritten public offering of the
common stock of Coast Casinos which is registered under the Securities Act of
1933 and results in Net Cash Proceeds to Coast Casinos of not less than
$20,000,000.


          “Real Property” means, as of any date of determination, all real
Property then or theretofore owned, leased or occupied by Coast Casinos or any
of its Subsidiaries, including the Project Sites.


          “Register”has the meaning set forth in Section 10.07(c).


          “Related Parties” means, with respect to any Principal, (a) any
spouse, sibling, parent or lineal descendant of such Principal or any spouse of
any such sibling or lineal descendant, and (b) any trust, corporation,
partnership or other Person, the beneficiaries, shareholders, partners, owners
or Persons beneficially holding 80% or more controlling interest of which
consist of such Principal or Persons of the type referred to in clause (a).


          “Reportable Event” means any of the events set forth in
Section 4043(c) of ERISA, other than events for which the 30 day notice period
has been waived.


          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.


23

--------------------------------------------------------------------------------


          “Requirement of Law” means, as to any Person, the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and any Law, or judgment, award, decree, writ or
determination of a Governmental Agency, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.


          “Required Lenders” means, as of any date of determination, Lenders
having at least 51% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate at least 51% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held”by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.


          “Responsible Officer” means the (a) chief executive officer,
(b) president, (c) chief financial officer, (d) treasurer or (e) assistant
treasurer of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


          “Revolving Commitment” means, for all Lenders, the obligation to make
Committed Revolving Loans in the aggregate amount of $225,000,000, and, as to
each Lender, its obligation to (a) make Committed Revolving Loans to the
Borrower pursuant to Section 2.01(a) in the amount set forth in the Revolving
Note issued by the Borrower to such Lender on the Closing Date, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in each case as such amount may be adjusted from time to time in
accordance with this Agreement or an Assignment and Assumption Agreement.


          “Revolving Loan” means a Committed Loan made pursuant to the Revolving
Commitment.


          “Revolving Note” means each promissory note made by the Borrower to
the Lender evidencing a Loan made by that Lender of its Pro Rata Share of the
Revolving Commitment, substantially in the form of Exhibit C-1, either as
originally executed or as the same may be supplemented, modified, amended,
reserved, extended or supplemented.


          “Right of Others” means, as to any Property in which a Person has an
interest, any legal or equitable right, title or other interest (other than a
Lien) held by any other Person in that Property, and any option or right held by
any other Person to acquire any such right, title or other interest in that
Property, including any option or right to acquire a Lien.


24

--------------------------------------------------------------------------------


          “Secured Swap Agreement” means a Swap Agreement between the Borrower
and a Lender.


          “Security Agreement” means a security agreement executed and delivered
by the Borrower in favor of the Administrative Agent for the benefit of the
Creditors, either as originally executed or as it may from time to time be
supplemented, modified, amended, extended or supplanted.


          “Senior Debt” means, as of each date of determination, Total Debt
minus Subordinated Obligations.


          “Senior Leverage Ratio” means, as of the last day of each Fiscal
Quarter, the ratio of (a) the Senior Debt as of the last day of such Fiscal
Quarter, to (b) EBITDA for the four Fiscal Quarter period ending on such date.


          “SEC”means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


          “Short Term Credit Agreement” means that certain Bridge Loan Agreement
dated as of March 25, 2003 among the Borrower and Bank of America, as amended.


          “South Coast Project Deed of Trust” means the Deed of Trust,
Assignment of Rents and Fixture Filing dated as of the date hereof to be
executed and delivered by the Borrower in favor of the Administrative Agent for
the benefit of the Creditors with respect to the South Coast Project Property
and improvements thereon, either as originally executed or as it may from time
to time be supplemented, modified, amended, extended or supplanted.


          “South Coast Project” means the proposed design, development and
construction by the Borrower of a hotel, casino and entertainment complex on the
South Coast Project Property.


          “South Coast Project Approval” means approval by the Required Lenders
of the South Coast Project’s Plans, proposed design, budget, construction
timetable, surveys, insurance, capital sources and the appropriate and customary
covenants, terms and conditions to be added to this Agreement by amendment.


          “South Coast Project Property” means the approximately 55 acres of
Real Property owned by the Borrower located at the intersection of Las Vegas
Boulevard, South and Silverado Ranch Road.


          “Subordinated Obligations” means (a) the 1999 Senior Subordinated Debt
and (b) any other Indebtedness of the Borrower which is subordinated in right of
payment to the Obligations, the terms of which are otherwise permitted under
this Agreement, including the Indebtedness described in Section 7.10(e), or
which are approved by the Administrative Agent, acting with the consent of the
Required Lenders, in writing.


25

--------------------------------------------------------------------------------


          “Subsidiary”of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. The foregoing notwithstanding, except as expressly set forth
herein, for all purposes herein Excluded Subsidiaries shall not be a
“Subsidiary” hereunder.


          “Subsidiary Guaranty” means an unconditional guaranty in full of the
Obligations delivered by a Subsidiary of Coast Casinos pursuant hereto, such
guaranty to be in substantially the form of the Guaranty, with such
modifications as may be reasonably designated by the Administrative Agent.


          “Subsidiary Pledge Agreement” means an agreement granting a pledge in
all property of a Subsidiary of Coast Casinos of a type subject to the Coast
Casinos Pledge Agreement delivered by such Subsidiary to secure the Obligations
pursuant hereto, such pledge agreement to be in substantially the form of the
Coast Casinos Pledge Agreement, with such modifications as may be reasonably
designated by the Administrative Agent.


          “Subsidiary Security Agreement” means an agreement granting a security
interest in all property of a Subsidiary of Coast Casinos of a type subject to
the Coast Casinos Security Agreement delivered by such Subsidiary to secure the
Obligations pursuant hereto, such security agreement to be in substantially the
form of the Coast Casinos Security Agreement, with such modifications as may be
reasonably designated by the Administrative Agent.


          “Suncoast Deed of Trust” means the Leasehold Deed of Trust, Assignment
of Rents and Fixture Filing dated as of March 18, 1999 executed and delivered by
the Borrower in favor of the Administrative Agent for the benefit of the
Creditors with respect to the Suncoast Property and improvements thereon, either
as originally executed or as it may from time to time be supplemented, modified,
amended, extended or supplanted.


          “Suncoast Ground Lease” means that certain Ground Lease Agreement
dated October 28, 1994 by and between 21 Stars, Ltd., a Nevada limited liability
company, as landlord, and Barbary Coast Hotel and Casino, a Nevada general
partnership, as tenant, as assigned to Coast West, Inc., and further assigned to
the Borrower on March 23, 1999 by operation of the merger between the Borrower
and Coast West, Inc.


          “Suncoast Property” means the approximately 50 acres of real property
located at the intersection of Rampart and Alta Nevada, which is the subject of
the Suncoast Ground Lease.


26

--------------------------------------------------------------------------------


          “Swap Agreement” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


          “Swap Termination Value” means, in respect of any one or more Swap
Agreement, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).


          “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.


          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.


          “Swing Line Lender” means Bank of America in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.


          “Swing Line Loan” has the meaning specified in Section 2.04(a).


          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.


          “Swing Line Note” means the promissory note made by the Borrower to
the Swing Line evidencing a Swing Line Loan made by the Swing Line Lender,
substantially in the form of Exhibit C-3, either as originally executed or as
the same may be supplemented, modified, amended, reserved, extended or
supplemented.


27

--------------------------------------------------------------------------------


          “Swing Line Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.


          “Tax Agreement” means (a) the Tax Sharing Agreement, and (b) if and
for so long as the Borrower and Coast Casinos are treated as a Pass-Through
Entities, any agreement among the Borrower, Coast Casinos and the equity holders
of Coast Casinos with respect to distributions of the Tax Amount.


          “Tax Amount” means, with respect to any period during which the
Borrower is a Pass-Through Entity, the federal, state and local tax liability of
equityholders of the Borrower (or, if Coast Casinos is a Pass-through Entity,
its equityholders), assuming maximum rates, in respect of their direct or
indirect interests in the Borrower for such period plus any additional amounts
payable to such equityholders to cover taxes arising from ownership of such
equity interests.


          “Tax Sharing Agreement” means that certain Tax Sharing Agreement dated
January 30, 1996, among Coast Casinos, the Borrower and Coast West, Inc., as in
existence on the Closing Date.


          “Term Commitment” means, for all Lenders, the obligation to make
Committed Term Loans in the aggregate amount of $75,000,000, and, as to each
Lender, its obligation to (a) make Committed Term Loans to the Borrower pursuant
to Section 2.01(b)in the amount set forth in the Term Note issued by the
Borrower to such Lender on the Closing Date, in each case, as such amount may be
adjusted from time to time in accordance with this Agreement or an Assignment
and Assumption Agreement, and (b) make the term loan B advances under such
Lender’s term loan B commitment established pursuant to Section 2.14.


          “Term Loan” means, collectively, (i) a Committed Term Loan made
pursuant to the Term Commitment under Section 2.01(b) and (ii) if and when
funded, the term loan B advances made pursuant to the term loan B commitment, if
any, established pursuant to Section 2.14.


          “Term Loan B Reduction Amount” means, with respect to each Term Loan
Reduction Date, an amount not to exceed 8.3333% of the term loan B advances made
pursuant to the term loan B commitment, if any, established pursuant to Section
2.14.


          “Term Loan Reduction Amount Adjustment” means an adjustment to the
Term Loan Reduction Amount pursuant to an amendment hereto approved by the
Required Lenders upon or after the South Coast Project Approval.


          “Term Loan Reduction Amount” means with respect to each Term Loan
Reduction Date, 8.3333% of the outstanding principal amount of the Term Loans
made pursuant to the Term Commitment under Section 2.01(b) (as such amount may
be increased pursuant to Section 2.14) on such Term Loan Reduction Date subject
to the Term Loan Reduction Amount Adjustment.


28

--------------------------------------------------------------------------------


          “Term Loan Reduction Date” means December 31, 2005, and the last day
of each succeeding December, March, June and September through the Maturity
Date.


          “Term Note” means each promissory note made by the Borrower to the
Lender evidencing a Loan made by that Lender of its Pro Rata Share of the Term
Commitment, substantially in the form of C-2, either as originally executed or
as the same may be supplemented, modified, amended, reserved, extended or
supplemented.


          “Title Company” means Chicago Title Insurance Company or such other
title insurance company as is reasonably acceptable to the Administrative Agent.


          “Total Debt” means, as of each date of determination, the aggregate
principal Indebtedness, without duplication, of Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.


          “Total Leverage Ratio” means, as of the last day of each Fiscal
Quarter, the ratio of (a) Total Debt as of the last day of such Fiscal Quarter,
to (b) EBITDA for the four Fiscal Quarter period ending on such date.


          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and the Outstanding Amount of all L/C Obligations.


          “to the best knowledge of” means, when modifying a representation,
warranty or other statement of any Person, that the fact or situation described
therein is known by the Person (or, in the case of a Person other than a natural
Person, known by a Responsible Officer of that Person) making the
representation, warranty or other statement, or with the exercise of reasonable
due diligence under the circumstances (in accordance with the standard of what a
reasonable Person in similar circumstances would have done) would have been
known by the Person (or, in the case of a Person other than a natural Person,
would have been known by a Responsible Officer of that Person).


          “Trademark Assignment” means the Trademark Security Interest
Assignment dated as of March 18, 1999, executed by the Borrower and Coast
Casinos in favor of the Administrative Agent for the benefit of the Lenders,
either as originally executed or as it may from time to time be supplemented,
modified, amended, extended or supplanted.


          “Type”means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.


          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.


          “United States” and “U.S.” mean the United States of America.


          “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).


          “Voting Stock” means, with respect to any Person, capital stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.


29

--------------------------------------------------------------------------------


          1.02  Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


          (a)   The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


          (b)     (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.


          (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


          (iii) The term “including” is by way of example and not limitation.


          (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


          (c) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


          (d) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


          1.03  Accounting Terms.


          (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.


          (b) If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); providedthat, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


30

--------------------------------------------------------------------------------


          1.04  Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


          1.05  References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.


          1.06  Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).


          1.07  Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


          2.01 Committed Loans.


          (a) Committed Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make revolving loans (each such
revolving loan, a “Committed Revolving Loan”) to the Borrower from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any such Committed
Borrowing, (i) the Total Outstandings of Revolving Loans shall not exceed the
Aggregate Commitments for Committed Revolving Loans, and (ii) the aggregate
Outstanding Amount of the Committed Revolving Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Commitment. Each Revolving Loan shall
be in a principal amount of $2,000,000 or in a whole multiple of $1,000,000 in
excess thereof. Within the limits of each Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Committed Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.


31

--------------------------------------------------------------------------------


          (b) Committed Term Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make term loans (each such term
loan, a “Committed Term Loan”) to the Borrower on the Closing Date, in an
aggregate amount not to exceed the amount of such Lender’s Term Commitment. The
Borrower may prepay in accordance with Section 2.05 and Section 3.05. Term Loan
prepayments may not be reborrowed. Committed Term Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.


          (c) On the Closing Date, (i) the Borrower shall pay (A) all accrued
and unpaid fees outstanding under the Existing Credit Agreement for the account
of each lender under the Existing Credit Agreement and (B) all Loans to any
lender under the Existing Credit Agreement which is not a Lender under this
Agreement, (ii) each remaining “Base Rate Loan” under the Existing Credit
Agreement shall be deemed to be a Base Rate Loan under this Agreement, (iii)
each “LIBOR Loan” under the Existing Credit Agreement shall be deemed to be
converted into a Eurodollar Rate Loan under this Agreement and (iv) the Existing
Credit Agreement and the commitments thereunder shall be superseded by this
Agreement and such commitments shall terminate.


          2.02  Borrowings, Conversions and Continuations of Committed Loans.


          (a) Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans, and (ii) one Business Day prior to the requested date of
any Borrowing of Base Rate Committed Loans. On the date which is two Business
Days prior to the first day of an Interest Period, the Administrative Agent
shall confirm the applicable Eurodollar Rate (which determination shall be
conclusive absent manifest error) and promptly shall give notice of the same to
the Borrower and the Lenders in accordance with Section 10.02 (other than with
respect to time periods). Each telephonic notice by the Borrower pursuant to
this Section 2.02(b) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of


32

--------------------------------------------------------------------------------

Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.


          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.


          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.


          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.


33

--------------------------------------------------------------------------------


          (e) After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.


          2.03  Letters of Credit.


          (a) The Letter of Credit Commitment.


          (i) On the Closing Date, each Existing Letter of Credit shall be
deemed to have been issued hereunder, and each Lender shall thereupon acquire a
participation interest therein in accordance with its Pro Rata Share and the
terms of this Section. Subject to the terms and conditions set forth herein,
(A) the L/C Issuer agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower and to amend or renew
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drafts under the Letters of Credit; and (B) the Lenders
severally agree to participate ratably in Letters of Credit issued for the
account of the Borrower; provided that the L/C Issuer shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if as of the
date of such L/C Credit Extension, (x) the Total Revolving Outstandings would
exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount
of the Committed Revolving Loans of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans would exceed such
Lender’s Commitment, or (z) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.


          (ii) The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:


          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


34

--------------------------------------------------------------------------------


          (B) the expiry date of such requested Letter of Credit would occur
more than (I) twelve months after the date of issuance in the case of a standby
Letter of Credit, and (II) 120 days in the case of a commercial Letter of
Credit, unless the Required Lenders have approved such expiry date;


          (C) the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;


          (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or (E) such Letter of Credit is in an initial amount
less than $100,000, in the case of a commercial Letter of Credit, or $100,000,
in the case of a standby Letter of Credit.


          (iii) The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


          (b) Procedures for Issuance and Amendment of Letters of Credit.


          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 10:00 a.m. at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.


35

--------------------------------------------------------------------------------


          (ii) Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.


          (iii) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


          (c) Drawings and Reimbursements; Funding of Participations.


          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), and so long as the Borrower has received notice of such
payment prior to 10:00 a.m. on such date, the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and if Borrower received notice after 10:00 a.m. Borrower shall
reimburse the L/C Issuer on the next Business Day. If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share
thereof. In such event, the Borrower shall be deemed to have requested a
Committed Revolving Borrowing of Base Rate Revolving Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Revolving Loans, but subject to the amount of the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


36

--------------------------------------------------------------------------------


          (ii) Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Revolving Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.


          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Revolving Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


          (iv) Until each Lender funds its Committed Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.


          (v) Each Lender’s obligation to make Committed Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Revolving Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


37

--------------------------------------------------------------------------------


          (vi) If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


          (d) Repayment of Participations.


          (i) At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.


          (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.


          (e) Obligations Absolute.The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;


38

--------------------------------------------------------------------------------


          (ii) the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


          (iv)        any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


          (v)        any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.


          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


          (f) Role of L/C Issuer.Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary


39

--------------------------------------------------------------------------------

or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


          (g) Cash Collateral. Upon the request of the Administrative Agent
following the occurrence and during the continuance of an Event of Default,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.


          (h) Applicability of ISP98 and UCP.Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.


40

--------------------------------------------------------------------------------


          (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share (i) a Letter of Credit fee for each commercial Letter of Credit equal
to 0.125% of the maximum amount available to be drawn under such Letter of
Credit, and (ii) a Letter of Credit fee for each standby Letter of Credit equal
to the Applicable Rate times the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.


          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amounts and at the
times specified in the Fee Letter. In addition, the Borrower shall pay directly
to the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable when paid.


          (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.


          2.04  Swing Line Loans.


          (a) The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Committed Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.


41

--------------------------------------------------------------------------------


          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. EST on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 3:00 p.m. EST on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:30 p.m. EST on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.


          (c) Refinancing of Swing Line Loans.


          (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.


42

--------------------------------------------------------------------------------


          (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


          (iii) If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.


          (iv) Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


          (d) Repayment of Participations.


          (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.


43

--------------------------------------------------------------------------------


          (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.


          (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans payable at the Base Rate plus the Applicable Rate. Until each Lender funds
its Base Rate Committed Loan or risk participation pursuant to this Section 2.04
to refinance such Lender’s Pro Rata Share of any Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the Swing Line
Lender.


          (f) Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


          2.05  Prepayments.


          (a) The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 10:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) one Business Day
prior to the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Committed Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Pro Rata Shares. All prepayments applied to the Committed Term Loans
shall be applied to the scheduled principal payments thereof in the inverse
order of their maturities.


44

--------------------------------------------------------------------------------


          (b) The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.


          (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Committed Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.


          (d) The Borrower shall prepay the Loans in accordance with Section
7.03.


          2.06  Termination or Reduction of Commitments.   The Borrower may,
upon at least five Business Days’ prior written notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.


          2.07  Repayment of Loans.


          (a) The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.


          (b) The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date five Business Days after such Loan is made and (ii) the
Maturity Date.


45

--------------------------------------------------------------------------------


          (c) Subject to the Term Loan Reduction Amount Adjustment, the Borrower
shall repay the Term Loans made pursuant to the Term Commitment under Section
2.01(b) hereof in a principal amount equal to the Term Loan Reduction Amount on
each Term Loan Reduction Date. Amounts repaid on the Term Loan may not be
reborrowed.


          (d) The Borrower shall repay the Term Loans, if any, made pursuant to
the term loan B commitment established pursuant to Section 2.14 hereof in a
principal amount equal to the Term Loan Reduction B Amount on each Term Loan
Reduction Date.


          2.08  Interest.


          (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


          (b) If any amount payable by the Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists, from and after the earlier to occur of notice
from the Administrative Agent imposing the Default Rate or the commitment of any
proceeding under any Debtor Relief Law in respect to the Borrower, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.


          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


          2.09  Fees. In addition to certain fees described in subsections (i)
and (j) of Section 2.03:


46

--------------------------------------------------------------------------------


          (a) Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Revolving Commitments exceed the sum of (i) the Outstanding Amount of
Committed Revolving Loans and (ii) the Outstanding Amount of L/C Obligations.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.


          (b) Other Fees.


          (i) The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.


    (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


          2.10  Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.


          2.11  Evidence of Debt.


          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) Notes, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.


47

--------------------------------------------------------------------------------


          (b) In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.


          2.12   Payments Generally.


          (a) All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Pro Rata Share (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 11:00
a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.


          (b) If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.


          (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:


          (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and


48

--------------------------------------------------------------------------------


          (ii) if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Committed Loan included
in the applicable Borrowing. If such Lender does not pay such amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent may
make a demand therefor upon the Borrower, and the Borrower shall pay such amount
to the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder. A notice of the Administrative Agent to
any Lender or the Borrower with respect to any amount owing under this
subsection (c) shall be conclusive, absent manifest error.


          (d) If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.


          (e) The obligations of the Lenders hereunder to make Committed Loans
and to fund participations in Letters of Credit and Swing Line Loans are several
and not joint. The failure of any Lender to make any Committed Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan or purchase its participation.


          (f) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


49

--------------------------------------------------------------------------------


          2.13  Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them and/or such subparticipations
in the participations in L/C Obligations or Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Committed Loans or such participations, as
the case may be, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.


          2.14   Increase in Commitments.


          (a) Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
on a one time basis, request an increase in the Aggregate Commitments by an
amount not to exceed in the aggregate $50,000,000,as an increase to the
Revolving Commitment and/or the Term Loan Commitments then outstanding and/or a
separate term loan B commitment, provided that any term loan B shall not, at any
time or in any respect amortize in time or percentage of outstanding principal
amount greater than the amortization of the existing Term Loan. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase, to the extent the Lenders do not agree to
such requested increase, the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.


50

--------------------------------------------------------------------------------


          (b) If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in Section 5.05 shall be deemed to
refer to the most recent financial statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists.


          (c) In connection with the increase of the Term Loan Commitments
pursuant to this Section 2.14, the Lenders and the Borrower hereby agree that,
notwithstanding anything to the contrary contained in this Agreement, the
Borrower and the Administrative Agent may take all such actions as may be
necessary to ensure that all Lenders with outstanding Committed Term Loans of
the respective tranche continue to participate in each Borrowing of outstanding
Committed Term Loans of such tranche (after giving effect to the incurrence of
Committed Term Loans of such tranche) on a prorata basis, including by adding
the Committed Term Loans to be so incurred to the then outstanding Borrowings of
Committed Term Loans of such tranche on a prorata basis even though as a result
thereof such new Committed Term Loans (to the extent required to be maintained
as Eurodollar Loans) may effectively have a shorter Interest Period than the
then outstanding Borrowings of Committed Term Loans of such tranche, and it is
hereby agreed that to the extent any then outstanding Borrowings of Committed
Term Loans that are maintained as Eurodollar Loans are affected as a result
thereof, any costs of the type described in Section 3.05 incurred by such
Lenders in connection therewith shall be for the account of the Borrower. At the
time of any increase of the Revolving Loan Commitments pursuant to this Section
2.14, the Borrower shall, in coordination with the Administrative Agent, repay
outstanding Revolving Loans of certain of the Lenders, and incur additional
Revolving Loans from certain other Lenders, in each case to the extent necessary
so that all of the Lenders with Revolving Commitments participate in each
outstanding Borrowing of Revolving Loans prorata on the basis of their
respective Revolving Commitments (after giving effect to any increase in the
aggregate Revolving Commitments pursuant to this Section 2.14) and with the
Borrower being obligated to pay to the respective Lenders any costs of the type
referred to in Section 2.14 in connection with any such repayment and/or
Borrowing.


          (d) This Section shall supersede any provisions in Sections 2.13 or
10.01 to the contrary.


51

--------------------------------------------------------------------------------


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


          3.01  Taxes.


          (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is
organized or maintains a lending office (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If the Borrower shall
be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws, and (iv) within 30 days after the date of
such payment, the Borrower shall furnish to the Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt evidencing payment thereof.


          (b) In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).


          (c) If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.


          (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor, accompanied by a
certificate described in Section 3.06.


52

--------------------------------------------------------------------------------


          3.02  Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.


          3.03  Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or that the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.


          3.04  Increased Cost and Reduced Return; Capital Adequacy.


          (a) If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or (as
the case may be) issuing or participating in Letters of Credit, or a reduction
in the amount received or receivable by such Lender in connection with any of
the foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements (utilized in the determination of the Eurodollar Rate), then, if
such Lender generally is assessing such amounts due to its borrowers that are
similarly situated as Borrower, from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction.


53

--------------------------------------------------------------------------------


          (b) If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then, if such
Lender generally is assessing such amounts to its borrowers that are similarly
situated as Borrower, from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction, provided, however, that the Borrower shall not be required to
compensate any Lender for any amount arising or accruing more than 180 days
prior to the date of receipt by the Borrower from the Lender of its notice
demanding payment pursuant to this Section 3.04(b).


          3.05  Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or


          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;


including any loss, cost, or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained (but excluding any
loss of anticipated profits). The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.


          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

54

--------------------------------------------------------------------------------


          3.06  Matters Applicable to all Requests for Compensation.


          (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be provided to the
Borrower and shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.


          (b) Each Lender agrees to endeavor promptly to notify the Borrower of
any event of which it has actual knowledge, occurring after the Closing Date,
which will entitle such Lender to compensation pursuant to this Section, and
agrees to designate a different Lending Office of such Lender if such
designation will avoid the need for or reduce the amount of such compensation
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender. If any Lender claims compensation under this
Section, the Borrower may at any time, upon at least four Business Days’ prior
notice to the Administrative Agent and such Lender and upon payment in full of
the amounts provided for in this Section through the date of such payment, pay
in full the affected Eurodollar Rate Loans of such Lender or request that such
Eurodollar Rate Loans be converted to Base Rate Loans.


          (c) All determination shall be made by each Lender in good faith, and
any amounts due under Article III shall be due and payable within ten Business
Days after demand by such Lender.


          3.07  Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


          4.01Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent (unless all the Lenders in their sole and
absolute discretion, shall agree otherwise):


          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified or, in the case of the date of any of the following, unless the
Administrative Agent otherwise agrees or directs):


          (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;


          (ii) Notes executed by the Borrower in favor of each Lender in the
principal amount of that Lender’s Pro Rata Share;


55

--------------------------------------------------------------------------------


          (iii) the Collateral Documents executed by the appropriate party;


          (iv) any amendments to any existing ground leases or other documents
related to the Real Property; (v) the fee letters with respect to certain fees
as described in Article II, executed by the Borrower; (vi) such documentation
with respect to the Borrower and each other Loan Party as the Administrative
Agent may require to establish its due organization, valid existence and good
standing, its qualification to engage in business in each material jurisdiction
in which it is engaged in business or required to be so qualified, its authority
to execute, deliver and perform the Loan Documents, the identity, authority and
capacity of each Responsible Official thereof authorized to act on its behalf,
including certified copies of articles of incorporation and amendments thereto,
bylaws and amendments thereto, certificates of good standing and/or
qualification to engage in business, tax clearance certificates, certificates of
corporate resolutions, and incumbency certificates;


          (vii) the Opinions of Counsel;


          (viii) subject to Section 6.13, such assurances as the Administrative
Agent deems appropriate that the relevant Gaming Boards have approved the
increase in the Aggregate Commitment and associated transactions contemplated by
any revisions to the Loan Documents to the extent that such approval is required
by applicable Gaming Laws;


          (ix) a certificate signed by a Responsible Officer of the Borrower
which may be relied upon by each of the Lenders certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; (C) a calculation
of the Total Leverage Ratio as of the last day of the Fiscal Quarter of the
Borrower most recently ended prior to the Closing Date; (D) the copies of the
1999 Indenture, the Orleans Ground Lease, the Suncoast Ground Lease, the Barbary
Coast Ground Lease, and the Tax Sharing Agreement delivered to the
Administrative Agent on or about September 19, 1999 have not been amended in any
respect, or attaching such amendments to the certificate;


          (x) evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;


          (xi) evidence that the security interests of the Administrative Agent
in the personal property of the Loan Parties are of first priority, except as
contemplated by the Loan Documents;


56

--------------------------------------------------------------------------------


          (xii) a certificate of insurance issued by Borrower’s insurance
carrier or agent with respect to the insurance required to be maintained
pursuant to the Deeds of Trust, including without limitation flood insurance (if
required under the respective Deed of Trust) and a policy or policies of
bailer’s “all risk” insurance in non-reporting form and in an amount not less
than the then current value of the improvements located on the Project Sites, on
a replacement cost basis, together with lenders’ loss payable endorsements
thereof on Form 438BFU or other form acceptable to the Administrative Agent;


          (xiii) assurances acceptable to the Administrative Agent that Chicago
Title Insurance Company is prepared to issue indorsements to the ALTA lenders
policy of title insurance issued to the Administrative Agent on the Closing Date
(A) increasing the insurance provided thereunder to $350,000,000 (subject to
tie-in endorsements), (B) assuring that the amendments to the Deeds of Trust do
not result in a loss of priority, and (C) as to such other matters as the
Administrative Agent or the Requisite Lenders may reasonably request; and


          (xiv) such due diligence with respect to the Project Sites as the
Administration Agent may require, including without limitation, surveys,
environmental reports and zoning letters.


          (b) Any fees required to be paid on or before the Closing Date shall
have been paid.


          (c) Unless waived by the Administrative Agent, the Borrower shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).


          (d) The Borrower and any other Loan Party shall be in compliance with
all the terms and provisions of the Loan Documents, and after giving effect to
the initial Advance, no Default or Event of Default shall have occurred and be
continuing.


          (e) All interest, commitment fees and other amounts which have accrued
and remain unpaid under the Existing Credit Agreement shall have been paid to
the Administrative Agent.


          (f) All legal matters relating to the Loan Documents shall be
satisfactory to Dorsey & Whitney LLP, special counsel to the Administrative
Agent.


57

--------------------------------------------------------------------------------


          4.02  Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:


          (a) The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.


          (b) No Default shall exist, or would result from such proposed Credit
Extension.


          (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


          Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.02(a)and (b) have been satisfied on and as of the date of the
applicable Credit Extension.



ARTICLE V.
REPRESENTATIONS AND WARRANTIES


          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:


          5.01  Existence, Qualification and Power; Compliance with Laws. The
Borrower is a corporation duly formed, validly existing and in good standing
under the Laws of Nevada. Coast Casinos is a corporation duly formed, validly
existing and in good standing under the Laws of Nevada. The Borrower and each
other Loan Party is duly qualified or registered to transact business and is in
good standing in each other jurisdiction in which the conduct of its business or
the ownership or leasing of its Properties makes such qualification or
registration necessary, except where the failure so to qualify or register and
to be in good standing may not reasonably be expected to have Material Adverse
Effect. The Borrower and each other Loan Party has all requisite corporate or
other organizational power and authority to conduct its business, to own and
lease its Properties and to execute and deliver each Loan Document to which it
is a party and to perform its Obligations. All outstanding shares of the capital
stock of the Borrower and each other Loan Party are duly authorized and validly
issued, fully paid and non-assessable, and no holder thereof has any enforceable
right of rescission under any applicable state or federal securities Laws. The
Borrower and each other Loan Party is in compliance with all Laws and other
legal requirements applicable to its business, has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure so to comply, file,
register, qualify or obtain exemptions may not reasonably be expected to have a
Material Adverse Effect.


58

--------------------------------------------------------------------------------


          5.02  Authorization; No Contravention. The execution, delivery and
performance of the Loan Documents by the Borrower and each other Loan Party have
been duly authorized by all necessary corporate action, and do not and will not:


          (a) Require any consent or approval not heretofore obtained of the
board of directors of such Loan Party (including any necessary shareholder
action) or (in the case of any creditor except where the failure to obtain such
creditor’s consent may not reasonably be expected to have any Material Adverse
Effect) any creditor of such Loan Party;


          (b) Violate or conflict with any provision of such Loan Party’s
articles of incorporation or bylaws;


          (c) Except to the extent contemplated by the Loan Documents, result in
or require the creation or imposition of any Lien or Right of Others upon or
with respect to any Property now owned or leased or hereafter acquired by such
Loan Party;


          (d)     Violate any Requirement of Law applicable to such Loan Party
in any material respect; (e) Result in a breach of or constitute a default
under, or cause or permit the acceleration of any obligation owed under, any
indenture or loan or credit agreement or any other Contractual Obligation
involving Property or obligations in excess of $10,000,000 to which such Loan
Party is a party or by which such Loan Party or any of its Property is bound or
affected;


and neither the Borrower nor any other Loan Party is in violation of, or default
under, any Requirement of Law or Contractual Obligation, or any indenture, loan
or credit agreement described in Section 5.02(e), in any respect that may
reasonably be expected to have a Material Adverse Effect.


          5.03  No Governmental Approvals Required. Except as set forth in
Schedule 5.03 or previously obtained or made, no material authorization,
consent, approval, order, license or permit from, or material filing,
registration or qualification with, any Governmental Authority is or will be
required to authorize or permit under applicable Laws the execution, delivery
and performance by the Borrower or any other Loan Party of the Loan Documents to
which it is a party. All authorizations from, or filings with, any Governmental
Authority described in Schedule 5.03 will be accomplished as of the Closing Date
or such other date as is specified in Schedule 5.03.


          5.04  Subsidiaries. As of the Closing Date, the Borrower does not have
any Subsidiaries and the Borrower does not own any capital stock, equity
interest or debt security which is convertible, or exchangeable, for capital
stock or equity interests in any Person. As of the Closing Date, Coast Casinos
does not have any Subsidiaries other than the Borrower.


59

--------------------------------------------------------------------------------


          5.05  Financial Statements. The Borrower has furnished the audited
consolidated and consolidating financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ended December 31, 2002, to the Administrative
Agent and the Lenders, which financial statements fairly present the financial
condition, results of operations and changes in financial position of the
Borrower and its Subsidiaries as of such dates and for such periods in
conformity with GAAP, consistently applied.


          5.06  No Material Adverse Changes. Since December 31, 2002, no
circumstance or event has occurred that constitutes a Material Adverse Effect.


          5.07  Title to Property. On the Closing Date and on each subsequent
date, the Borrower (a) holds valid title in fee simple to the Gold Coast
Property, South Coast Property, the Barbary Coast Property (other than the Real
Property subject to the Barbary Coast Ground Lease)and all improvements located
thereon, other than leased equipment, and (b) holds the lessee’s interest under
the Barbary Coast Ground Lease, the Orleans Lease and the Suncoast Ground Lease,
in each case, free and clear of all Liens and Rights of Others, other than Liens
or Rights of Others permitted by Section 7.09.


          5.08  Intangible Assets. Each Loan Party owns, or possesses the right
to use to the extent necessary in its respective business, all material
trademarks, trade names, copyrights, patents, patent rights, computer software,
licenses and other Intangible Assets that are necessary to complete and operate
the Project Sites or which are used in the conduct of its business as now
operated, and no such Intangible Asset, to the best knowledge of the Borrower,
conflicts with the valid trademark, trade name, copyright, patent, patent right
or Intangible Asset of any other Person to the extent that such conflict may
reasonably be expected to have a Material Adverse Effect. Without limitation on
the foregoing, the Borrower is not legally prohibited from using the names “Gold
Coast,”“Barbary Coast,” “The Orleans” “Suncoast” or “South Coast” in Las Vegas,
Nevada in connection with its hotel casinos. Each registered patent, trademark
or copyright owned by any Loan Party, or as to which any Loan Party is a
licensee (other than licenses granted in connection with commercially available
or embedded software), is described on Schedule 5.08 or (to the extent acquired
after the Closing Date and to the extent that assignment of any such
after-acquired rights to the Administrative Agent is not legally prohibited), on
a supplement to the Trademark Assignment.


          5.09  Public Utility Holding Company Act. Neither Coast Casinos nor
any of its Subsidiaries is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.


          5.10  Litigation. There are no actions, suits, proceedings or
investigations pending as to which Coast Casinos or any of its Subsidiaries have
been served or have received notice or, to the best knowledge of the Borrower,
threatened against or affecting Coast Casinos or any of its Subsidiaries or any
Property of any of them (including the Real Property) before any Governmental
Agency, which may reasonably be expected to have a monetary impact which is in
excess of $5,000,000, and no such action, suit proceeding or investigation may
reasonably be expected to have a Material Adverse Effect.


60

--------------------------------------------------------------------------------


          5.11  Binding Obligations. Each of the Loan Documents to which the
Borrower or any other Loan Party is a party will, when executed and delivered by
such Loan Party, constitute the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforcement may be limited by Debtor Relief Laws, Gaming Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.


          5.12  No Default. No event has occurred and is continuing that is a
Default or Event of Default.


5.13 ERISA.


          (a) With respect to each Pension Plan:


          (i) such Pension Plan complies in all material respects with ERISA and
any other applicable Laws to the extent that noncompliance may reasonably be
expected to have a Material Adverse Effect;


          (ii) such Pension Plan has not incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) that may reasonably be expected
to have a Material Adverse Effect;


          (iii) no “reportable event” (as defined in Section 4043 of ERISA) has
occurred that may reasonably be expected to have a Material Adverse Effect; and


          (iv) neither Coast Casinos nor any of its Subsidiaries has engaged in
any non-exempt “prohibited transaction” (as defined in Section 4975 of the Code)
that may reasonably be expected to have a Material Adverse Effect.


          (b) Neither Coast Casinos nor any of its Subsidiaries has incurred or
expects to incur any withdrawal liability to any Multiemployer Plan that may
reasonably be expected to have a Material Adverse Effect.


          5.14  Regulations T, U and X; Investment Company Act. No part of the
proceeds of any Loan hereunder will be used to purchase or carry, or to extend
credit to others for the purpose of purchasing or carrying, any “margin stock”
(as defined in Regulations T, U, and X) in violation of Regulations T, U and X.
Neither Coast Casinos nor any of its Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.


          5.15  Disclosure. No written statement made by the Borrower or any of
its Affiliates to the Administrative Agent or any Lender in connection with this
Agreement, or in connection with any Loan, as of the date thereof contained any
untrue statement of a material fact or omitted a material fact necessary to make
such written statement not misleading in light of all the circumstances existing
at the date such written statement was made, provided that no representation as
to the Projections is made in this Section (the Projections being the subject of
Section 5.17 hereof).


61

--------------------------------------------------------------------------------


          5.16  Tax Liability. Coast Casinos and its Subsidiaries have filed all
tax returns which are required to be filed, and have paid, or made provision for
the payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by Coast Casinos
or any of its Subsidiaries, except (a) such taxes, if any, as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been established and maintained and (b) immaterial taxes so long
as no material item or portion of Property of Coast Casinos or any of its
Subsidiaries is in jeopardy of being seized, levied upon or forfeited.


          5.17  Projections. As of the Closing Date, to the best knowledge of
the Borrower, the assumptions set forth in the Projections are reasonable and
consistent with each other and with all facts known to the Borrower, and the
Projections are reasonably based on such assumptions. Nothing in this
Section shall be construed as a representation or covenant that the Projections
in fact will be achieved.


          5.18  Hazardous Materials. Except as described in Schedule 5.18 or
except as would not individually or in the aggregate have a Material Adverse
Effect, (a) none of Coast Casinos nor any of its Subsidiaries nor any of their
affiliated predecessors in interest at any time has disposed of, discharged,
released or threatened the release of any Hazardous Materials on, from or under
any Project Site (or, to the best of the Borrower’s knowledge, any other Real
Property) in violation of any Hazardous Materials Law, (b) to the best knowledge
of the Borrower, no condition exists that violates any Hazardous Material Law
affecting any Real Property, (c) no Project Site nor any portion thereof (nor,
to the best knowledge of the Borrower, any other Real Property) is or has been
utilized by Coast Casinos or any of its Subsidiaries as a site for the
manufacture of any Hazardous Materials and (d) to the extent that any Hazardous
Materials are used, generated or stored by Coast Casinos or any of its
Subsidiaries on any Project Site, or transported to or from any Project Site,
such use, generation, storage and transportation are in compliance in all
material respects with all Hazardous Materials Laws.


          5.19  Gaming Laws. Coast Casinos and its Subsidiaries are in
compliance in all material respects with all Gaming Laws that are applicable to
them.


          5.20  Security Interests. Each of the Security Agreement, the Coast
Casinos Security Agreement, the Coast Casinos Pledge Agreement and the Trademark
Assignment creates a valid security interest in the collateral described therein
securing the Obligations, and all action necessary to perfect the security
interests so created (including without limitation the Borrower’s ownership of,
or license to use, the marks described in Section 5.08) have been taken and
completed. UCC-1 financing statements have been filed with the appropriate
Governmental Authority and the filing of the Trademark Assignment has been filed
with the United States Patent and Trademark Office. The security interests
granted to the Administrative Agent by the Security Agreement, the Coast Casinos
Security Agreement, the Coast Casinos Pledge Agreement and the Trademark
Assignment are perfected and of first priority subject only to the matters
disclosed on Schedule 7.09 or permitted by Section 7.09(e) and (f), to the
fullest extent that such Liens may be perfected by filing. The Deeds of Trust
create, a valid Lien in the Collateral described therein to the extent
constituting real property, improvements thereto and fixtures securing the
Obligations, other than those arising under Sections 5.18 and 6.12 (subject only
to Permitted Encumbrances and Permitted Rights of Others), and all action
necessary to perfect the Lien so created, other than recordation or filing
thereof with the appropriate Governmental Agencies, will have been taken and
completed.


62

--------------------------------------------------------------------------------


          5.21  Tax Shelter Regulations. The Borrower does not intend to treat
the Loans and/or Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof. If the Borrower so notifies the Administrative Agent, the
Borrower acknowledges that one or more of the Lenders may treat its Committed
Loans and/or its interest in Swing Line Loans and/or Letters of Credit as part
of a transaction that is subject to Treasury Regulation Section 301.6112-1, and
such Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.


          5.22  Interest Coverage Ratio Under 1999 Indenture. The Borrower’s
Interest Coverage Ratio (as defined in and calculated in accordance with the
1999 Indenture) is greater than 2.0 to 1.0.



ARTICLE VI.
AFFIRMATIVE COVENANTS


          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall cause each
Subsidiary which is not an Excluded Subsidiary and Loan Party to:


          6.01  Financial and Business Information. Unless the Administrative
Agent (with the written approval of the Required Lenders) otherwise consents, at
the Borrower’s sole expense, deliver to the Administrative Agent, a sufficient
number of copies (or an electronic mail attachment) for all of the Lenders, of
the following, which in each case shall not include the Excluded Subsidiaries:


          (a) As soon as practicable, and in any event within 60 days after the
end of each Fiscal Quarter, for the Borrower and the Subsidiaries, (i) the
consolidated balance sheet, statement of income and cash flows for such Fiscal
Quarter and for the portion of the Fiscal Year ended with such Fiscal Quarter,
all in reasonable detail, and (ii) a quarterly operating report with a narrative
description in a format which is mutually acceptable to the Borrower and the
Administrative Agent. Such consolidated financial statements shall be certified
by the Chief Financial Officer or Treasurer of the Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments;


63

--------------------------------------------------------------------------------


          (b) As soon as practicable, and in any event within 90 days after the
end of each Fiscal Year, the consolidated balance sheet, statements of
operations and cash flows, in each case of the Borrower and its Subsidiaries for
such Fiscal Year, in each case as at the end of and for the Fiscal Year, all in
reasonable detail. Such financial statements shall be prepared in accordance
with GAAP, consistently applied, and such consolidated balance sheet and
consolidated statements shall be accompanied by a report and opinion of
independent public accountants of recognized standing selected by the Borrower
and reasonably satisfactory to the Required Lenders, which report and opinion
shall be prepared in accordance with GAAP as at such date, and shall not be
subject to any qualifications or exceptions which are not acceptable to the
Required Lenders. Such accountants’ report shall be accompanied by a certificate
stating that, in making the examination pursuant to generally accepted auditing
standards necessary for the certification of such financial statements and such
report, such accountants have obtained no knowledge of any Default arising under
Sections 7.12, 7.13, 7.14 and 7.15 or, if, in the opinion of such accountants,
any such Default shall exist, stating the nature and status of such Default, and
stating that such accountants have reviewed the Borrower’s financial
calculations as at the end of such Fiscal Year (which shall accompany such
certificate) under Sections 7.12, 7.13, 7.14 and 7.15, have read such Sections
(including the definitions of all defined terms used therein) and that nothing
has come to the attention of such accountants in the course of such examination
that would cause them to believe that the same were not calculated by the
Borrower in the manner prescribed by this Agreement;


          (c) As soon as practicable, and in any event within 90 days after the
commencement of each Fiscal Year, a budget and projection by Fiscal Quarter for
that Fiscal Year and by Fiscal Year for the four succeeding Fiscal Years,
including projected consolidated balance sheets, statements of operations and
statements of cash flow of the Borrower and its Subsidiaries, all in reasonable
detail;


          (d) Promptly after request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any of its Subsidiaries, or any audit of
any of them;


          (e) Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the Securities and Exchange Commission under Section 13
or 15(d) of the Securities Exchange Act of 1934, as amended, and not otherwise
required to be delivered to the Lenders pursuant to other provisions of this
Section 6.01;


          (f) Promptly after the same are available, copies of the Nevada
“Regulation 6.090 Report” and “6-A Report” and copies of any written
communication to the Borrower or any other Loan Party from any Gaming Board
advising it of a violation of or non-compliance with any Gaming Law by the
Borrower or any other Loan Party;


64

--------------------------------------------------------------------------------


          (g) Promptly after request by the Administrative Agent or any Lender,
copies of any other material report or other document that was filed by Coast
Casinos or any of its Subsidiaries with any Governmental Agency;


          (h) Promptly, and in any event within ten Business Days upon a
Responsible Officer becoming aware, of the occurrence of any (i) “reportable
event” (as such term is defined in Section 4043 of ERISA), except for any such
“reportable events” for which the thirty (30) day notice requirement has been
waived) or (ii) “prohibited transaction” (as such term is defined in Section 406
of ERISA or Section 4975 of the Code) in connection with any Pension Plan or any
trust created thereunder, telephonic notice specifying the nature thereof, and,
no more than five Business Days after such telephonic notice, written notice
again specifying the nature thereof and specifying what action the Borrower or
any of its Subsidiaries is taking or proposes to take with respect thereto, and,
when known, any action taken by the Internal Revenue Service with respect
thereto;


          (i) As soon as practicable, and in any event within three Business
Days after a Responsible Officer becomes aware of the existence of any condition
or event which constitutes a Default, telephonic notice specifying the nature
and period of existence thereof, and, no more than two Business Days after such
telephonic notice, written notice again specifying the nature and period of
existence thereof and specifying what action the Borrower is taking or proposes
to take with respect thereto;


          (j) Promptly upon a Responsible Officer becoming aware that (i) any
Person has commenced a legal proceeding with respect to a claim against Coast
Casinos or any of its Subsidiaries that is $2,500,000 or more in excess of the
amount thereof that is fully covered by insurance, (ii) any creditor or lessor
under a written credit agreement involving Indebtedness in excess of $2,500,000
or a material lease has asserted a default thereunder on the part of Coast
Casinos or any of its Subsidiaries, (iii) any Person has commenced a legal
proceeding with respect to a claim against Coast Casinos or any of its
Subsidiaries under a contract that is not a credit agreement or material lease
in excess of $2,500,000 or which otherwise may reasonably be expected to result
in a Material Adverse Effect, (iv) any labor union has notified Coast Casinos or
the Borrower of its intent to strike Coast Casinos or any of its Subsidiaries on
a date certain and such strike would involve more than 100 employees of Coast
Casinos and its Subsidiaries, or (v) any Gaming Board has indicated its intent
to consider or act upon a License Revocation or a fine or penalty of $2,500,000
or more with respect to Coast Casinos or any of its Subsidiaries, a written
notice describing the pertinent facts relating thereto and what action Coast
Casinos or its Subsidiaries are taking or propose to take with respect thereto;
and


          (k) Such other data and information as from time to time may be
reasonably requested by the Administrative Agent, any Lender (through the
Administrative Agent) or the Required Lenders.


          6.02  Compliance Certificates. For so long as any Loan remains unpaid,
any Letter of Credit remains outstanding, any other Obligation remains unpaid or
unperformed, or any portion of the Commitment remains outstanding, the Borrower
shall deliver to the Administrative Agent for distribution by it to the Lenders
concurrently with the financial statements required pursuant to Sections 6.01(a)
and (b), a properly completed Compliance Certificate signed by a Responsible
Officer.


65

--------------------------------------------------------------------------------


          6.03  Payment of Taxes and Other Potential Liens. Pay and discharge
promptly all taxes, assessments and governmental charges or levies imposed upon
any of them, upon their respective Property or any part thereof and upon their
respective income or profits or any part thereof, except that Coast Casinos and
its Subsidiaries shall not be required to pay or cause to be paid (a) any tax,
assessment, charge or levy that is not yet past due, or is being contested in
good faith by appropriate proceedings so long as the relevant entity has
established and maintains adequate reserves for the payment of the same or
(b) any immaterial tax so long as no material item or portion of Property of
Coast Casinos or any of its Subsidiaries is in jeopardy of being seized, levied
upon or forfeited.


          6.04  Preservation of Existence. Preserve and maintain their
respective existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of their respective business, except where the
failure to so preserve and maintain the existence of any Subsidiary or such
authorizations would not constitute a Material Adverse Effect; and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective Properties except where the failure to so qualify
or remain qualified would not constitute a Material Adverse Effect. The Borrower
shall at all times be a wholly-owned Subsidiary of Coast Casinos.


          6.05  Maintenance of Properties. Maintain, preserve and protect all of
their respective depreciable Properties in good order and condition, subject to
wear and tear in the ordinary course of business, and not permit any waste or
unreasonable deterioration of their respective Properties, except that the
failure to maintain, preserve and protect a particular item of depreciable
Property that is not of significant value, either intrinsically or to the
operations of Coast Casinos and its Subsidiaries, taken as a whole, shall not
constitute a violation of this covenant.


          6.06  Maintenance of Insurance. Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Coast Casinos and its Subsidiaries operate and, in
any event, such insurance as may be required under the Deeds of Trust. Each
policy evidencing such insurance shall name the Administrative Agent as loss
payee and additional insured, and provide that such insurance companies provide
the Administrative Agent thirty (30) days written notice before the termination
thereof.


          6.07  Compliance With Laws. Comply, within the time period, if any,
given for such compliance by the relevant Governmental Authority or Agencies
with enforcement authority, with all Requirements of Law, the noncompliance with
which constitutes a Material Adverse Effect, except that Coast Casinos and its
Subsidiaries need not comply with a Requirement of Law then being contested in
good faith by appropriate proceedings.


66

--------------------------------------------------------------------------------


          6.08  Inspection Rights. Permit the Administrative Agent to examine,
audit and make copies and abstracts from the records and books of account of,
and to visit and inspect the Properties of, the Borrower and its Subsidiaries
and to discuss the affairs, finances and accounts of the Borrower and its
Subsidiaries with any of their officers, key employees or accountants. All
rights of the Administrative Agent under this Section may be exercised upon
reasonable advance notice and at any time during regular business hours and as
often as reasonably requested (but not so as to materially interfere with the
business of the Borrower or any of its Subsidiaries). The costs of all such
monitoring, examining, auditing and inspection by and at the requests of the
Administrative Agent shall be borne the Administrative Agent.


          6.09  Keeping of Records and Books of Account. Keep adequate records
and books of account reflecting all financial transactions in conformity with
GAAP, consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Coast Casinos or any of its Subsidiaries.


          6.10  Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations under all material agreements, indentures, leases and/or
instruments to which any one or more of them is a party, whether such material
agreements, indentures, leases or instruments are with a Lender or another
Person, except for any such Contractual Obligations (a) the performance of which
would cause a Default or (b) then being contested by any of them in good faith
by appropriate proceedings or if the failure to comply with such agreements,
indentures, leases or instruments does not constitute a Material Adverse Effect.


          6.11  Use of Proceeds. Use the proceeds of the Loans made on the
Closing Date, first, to pay the Loans heretofore made under the Existing Credit
Agreement to those lenders thereunder which are not Lenders under this
Agreement, second, to repay the outstanding obligations under the Short Term
Credit Agreement and to terminate the Short Term Credit Agreement, and on or
after the Closing Date solely for (a) capital improvements and expansion
activities at The Orleans, the Gold Coast, the Barbary Coast and/or the
Suncoast, (b) to finance initial design expenses and land improvements at the
South Coast Project in an amount not to exceed, prior to South Coast Project
Approval, $15,000,000, and (c) for other working capital and other general
corporate purposes.


          6.12  Hazardous Materials Laws. Keep and maintain all Real Property
and each portion thereof in compliance in all material respects with all
applicable Hazardous Materials Laws and promptly notify the Administrative Agent
in writing (attaching a copy of any pertinent written material) of (a) any and
all material enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing by a Governmental
Authority pursuant to any applicable Hazardous Materials Laws with regard to the
Real Property, (b) any and all material claims made or threatened in writing by
any Person against Coast Casinos or any of its Subsidiaries relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials with regard to the Real Property, and (c) any Responsible
Officer of the Borrower receiving written notice or other clear evidence of any
material occurrence or condition on any real property adjoining or in the
vicinity of such Real Property and affecting the Real Property that may
reasonably be expected to cause such Real Property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use of such Real Property under any applicable Hazardous
Materials Laws.


67

--------------------------------------------------------------------------------


          6.13  Pledge of Stock of Excluded Subsidiaries.In the event the
Borrower does not receive South Coast Project Approval, prior to the
reconveyance of the property interest of the Administrative Agent in the South
Coast Project Property under the South Coast Project Deed of Trust, pledge the
stock of the Excluded Subsidiary formed for the purpose of developing the South
Coast Project pursuant to a pledge agreement to be in substantially the form of
the Coast Casinos Pledge Agreement, with such modifications as may be reasonably
designated by the Administrative Agent.



ARTICLE VII.
NEGATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary which is not an Excluded Subsidiary to, directly or indirectly:


          7.01  Prepayment of Indebtedness. Other than as to the Obligations or
as required by Section 6.11, or permitted by the last sentence of Section 7.02,
prepay any principal or interest on any Indebtedness of Coast Casinos or any of
its Subsidiaries prior to the date when due, or make any payment or deposit with
any Person that has the effect of providing for the satisfaction of any
Indebtedness of Coast Casinos or any of its Subsidiaries prior to the date when
due, in each case if a Default or Event of Default then exists or would result
therefrom.


          7.02  Payment of Subordinated Obligations. Except as expressly
permitted in the last sentence of this Section 7.02, prepay any principal
(including sinking fund payments) or any other amount with respect to any
Subordinated Obligation, or purchase or redeem any Subordinated Obligation
except for (x) regularly scheduled payments of interest made with respect to the
1999 Senior Subordinated Debt in a manner consistent with the subordination
provisions of the 1999 Indenture (as in effect on the Closing Date) and
(y)  regularly scheduled payments of interest with respect to other Subordinated
Obligations, to the extent permitted by the subordination provisions thereof.
The principal amount of the 1999 Senior Subordinated Debt existing as of the
Closing Date may be prepaid or redeemed in a principal amount not to exceed
$325,000,000, but only (a) if (i) an Event of Default does not then exist, or it
would not result therefrom and (ii) the Borrower has not received written notice
from the Administrative Agent or a Lender that a Default has occurred and such
Default remains uncured; and (b) to the extent of an amount equal to the Net
Cash Proceeds with the proceeds of Indebtedness incurred pursuant to
Sections 7.10(e) and (f).


68

--------------------------------------------------------------------------------


          7.03  Disposition of Property. Make any Disposition of its Property,
whether now owned or hereafter acquired, except for the following Dispositions
(including any Right of Others consisting of an option granted with respect to):


          (a) Dispositions of obsolete, worn-out, surplus or damaged equipment
or other personal property no longer necessary to the business of Coast Casinos
and its Subsidiaries;


          (b) Dispositions of easements or minor strips and gores of property in
connection with improvements to Real Property and which are approved in advance
by the Administrative Agent as reasonably necessary to the construction or
maintenance thereof, provided that the Administrative Agent shall concurrently
receive any endorsements to its policy of title insurance as it may reasonably
request in connection therewith;


          (c) the Disposition of Barbary Coast Property (other than as permitted
in Section 7.03(e)), with the prior written consent of the Required Lenders;


          (d) Mergers permitted under Section 7.05 and Dispositions by the
Borrower to any Subsidiary Guarantor or by any Subsidiary Guarantor to the
Borrower or any other Subsidiary Guarantor (so long as any Lien granted pursuant
to the Collateral Documents is not, in the reasonable judgment of the
Administrative Agent, adversely affected thereby);


          (e) additional Dispositions of equipment or other Property (other than
any Project Site or improvements thereon, except as permitted by
Section 7.03(c)) having a cumulative aggregate fair value not in excess of
$15,000,000; and


          (f) in the event the Borrower does not receive South Coast Project
Approval, the Disposition of the South Coast Property to an Excluded Subsidiary
for the purpose of developing the South Coast Project.


provided, however, that this Section shall not apply to prohibit a Disposition
to the extent necessary to prevent a License Revocation if (i) no Default or
Event of Default then exists which is not curable by such Disposition, (ii) the
Borrower has notified the Administrative Agent in writing of the necessity to
invoke this proviso at least ten Business Days (or such shorter period as may be
necessary in order to comply with a regulation or order of the relevant Gaming
Board) in advance and (iii) the Net Cash Proceeds from such Disposition are paid
to the Administrative Agent promptly after receipt and applied to reduce the
principal outstanding under the Notes (first, to the Term Notes, then to the
Revolving Notes and then to the Swing Line Note, and in the case of the Term
Notes and Revolving Notes, first to Base Rate Loans and thereafter to LIBOR
Loans, shortest Interest Periods first, or to cash collateralize the Notes in an
interest bearing account with the Administrative Agent), and to correspondingly
reduce the Aggregate Commitments (effective in the case of any cash
collateralization of Eurodollar Rate Loans upon the expiration of the related
Interest Period) and provided further that nothing in this Section shall apply
to restrict the Disposition of any of the equity securities of any Person that
holds, directly or indirectly through a holding company or otherwise, a license
under any Gaming Law to the extent such restriction is unlawful under that
Gaming Law.


69

--------------------------------------------------------------------------------


          7.04  Hostile Tender Offers. Make any offer to purchase or acquire, or
consummate a purchase or acquisition of, 5% or more of the capital stock of any
corporation or other business entity if the board of directors or management of
such corporation or business entity has notified Coast Casinos or any Subsidiary
thereof that it opposes such offer or purchase and such notice has not been
withdrawn or superseded.


          7.05  Mergers. Merge or consolidate with or into any Person, except:


          (a) mergers and consolidations of a Subsidiary of the Borrower into
the Borrower or another Subsidiary of the Borrower (in the case of any such
merger or consolidation to which the Borrower is a party, with the Borrower as
the surviving entity, and in the case where an Excluded Subsidiary and a
Subsidiary are parties, the non-Excluded Subsidiary is the surviving entity),
provided that the Borrower and each of such Subsidiaries have executed such
amendments to the Loan Documents as the Administrative Agent may reasonably
determine are appropriate as a result of such merger; and


          (b) mergers or consolidations of the Borrower or any of its
Subsidiaries with any other Person, provided that (i) either (A) the Borrower or
such Subsidiary is the surviving entity, or (B) the surviving entity is a
corporation organized under the Laws of a State of the United States of America
or the District of Columbia and, as of the date of such merger or consolidation,
expressly assumes, by an appropriate instrument, the Obligations of the Borrower
or such Subsidiary, as the case may be, (ii) giving effect thereto on a
pro-forma basis, no Default or Event of Default exists or would result
therefrom, and (iii) as a result thereof, no Change of Control has occurred.


          7.06  Distributions. Make any Distribution, whether from capital,
income or otherwise, and whether in Cash or other Property, other than:


          (a) Distributions from any Subsidiary of the Borrower to the Borrower;


          (b) Provided that no Default or Event of Default shall have occurred
or be continuing or would result therefrom, Distributions (by the Borrower to
Coast Casinos) (i) in an aggregate amount not to exceed $75,000,000 during the
term of this Agreement, plus (ii) an amount equal to 25% of cumulative positive
Net Income for all periods commencing after December 31, 2002, provided that in
the case of any Distribution made pursuant to clause (ii) of this paragraph,
that after giving pro forma effect to the making of such Distribution as of the
last day of the then most recent Fiscal Quarter, the Borrower is in pro forma
compliance with the Fixed Charge Coverage Ratio;


          (c) Distributions payable solely in capital stock of the Borrower of
the same class as to which such Distributions are payable;


          (d) Dividends or other payments by the Borrower to Coast Casinos in an
aggregate amount not to exceed $1,000,000 per Fiscal Year to pay accounting,
legal, corporate reporting and other administrative expenses of Coast Casinos in
the ordinary course of business;


70

--------------------------------------------------------------------------------


          (e) Permitted Tax Distributions, provided that not less than 10
Business Days prior to the making thereof, the Borrower has provided to the
Administrative Agent calculations thereof which are in form and detail
reasonably acceptable to the Administrative Agent;


          (f) Payments of amounts required for any repurchase, redemption,
retirement or other acquisition of any capital stock of the Borrower or Coast
Casinos (and the payment of dividends by the Borrower to Coast Casinos to fund
any such payments) or any options or rights to acquire such capital stock of the
Borrower or Coast Casinos owned by any director, officer or employee of the
Borrower or any of its Subsidiaries pursuant to any management equity
subscription agreement, stock option agreement or similar agreement, or
otherwise upon the death, disability, retirement or termination of employment or
departure from the Borrower; provided that the aggregate price paid for all such
repurchased, redeemed, retired or acquired capital stock of the Borrower or
options shall not exceed in the aggregate $2,000,000; and


          (g) Distributions consisting of the redemption or repurchase of any
debt or equity securities of Coast Casinos or any Subsidiary thereof in the
aggregate amount not to exceed $2,500,000 as required by, and in accordance with
any order of any Gaming Board, provided that Coast Casinos or such Subsidiary
has used its reasonable best efforts to effect a disposition of such securities
to a third-party and has been unable to do so.


          7.07  ERISA. At any time, permit any Pension Plan to: (i) engage in
any non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (ii) fail to comply with ERISA or any other applicable Laws; (iii) incur
any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA); or (iv) terminate in any manner, which, with respect to each event
listed above, may reasonably be expected to result in a Material Adverse Effect,
or (b) withdraw, completely or partially, from any Multiemployer Plan if to do
so may reasonably be expected to result in a Material Adverse Effect.


          7.08  Change in Nature of Business. Make any material change in the
nature of the business of Coast Casinos and its Subsidiaries, taken as a whole.


          7.09  Liens, Negative Pledges and Rights of Others. Create, incur,
assume or suffer to exist any Lien, Negative Pledge prohibiting the granting of
Liens to the Lenders or any Right of Others of any nature upon or with respect
to any of their respective Properties, or engage in any sale and leaseback
transaction with respect to any of their respective Properties, whether now
owned or hereafter acquired, except:


          (a) Liens and Negative Pledges described on Schedule 7.09;


          (b) Permitted Encumbrances and Permitted Rights of Others;


          (c) Liens and Negative Pledges in favor of the Administrative Agent
and the Lenders under the Loan Documents;


71

--------------------------------------------------------------------------------


          (d) to the extent that the same constitute Liens or Rights of Others,
the exceptions reflected on Schedule B TO the ALTA Lender’s policies of title
insurance delivered to the Administrative Agent with respect to a Project Site;


          (e) purchase money Liens securing Indebtedness, including any interest
or title of a lessor under any Capital Lease Obligation and the obligations
under any Swap Agreement so provided, permitted by Section 7.10(c) on and
limited to the Property acquired, constructed or financed with the proceeds of
such Indebtedness and Negative Pledges in favor of the holders of such
Indebtedness with respect to such Property;


          (f) Liens on Property acquired by the Borrower and its Subsidiaries
following the Closing Date securing Indebtedness permitted by Section 7.10,
which are in existence at the time of such acquisition and not created in
contemplation thereof;


          (g) any Lien or Negative Pledge to the extent constituting a renewal,
extension, refunding, refinancing or replacement of any Lien or Negative Pledge
referred to in clauses (a), (e) or (f) of this Section, provided that such Lien
or Negative Pledge relates solely to the Property which was subject to the Lien
or Negative Pledge securing the obligation so renewed, extended, refunded,
refinanced or replaced; and


          (h) in the event the Borrower does not receive South Coast Project
Approval, a Lien on the South Coast Property to any Person financing the South
Coast Project.


          7.10  Indebtedness and Contingent Obligations. Create, incur, assume
or suffer to exist any Indebtedness or Contingent Obligation except:


          (a) Indebtedness and Contingent Obligations existing on the Closing
Date and disclosed in Schedule 7.10, and renewals, extensions or amendments that
do not increase the amount thereof, provided that the principal amount of the
1999 Senior Subordinated Debt shall not exceed $325,000,000;


          (b) Indebtedness and Contingent Obligations under the Loan Documents;


          (c) purchase money Indebtedness (including Indebtedness incurred not
later than 180 days after the acquisition of fixed or capital assets to finance
the acquisition of such assets) and Capital Lease Obligations incurred when no
Default or Event of Default has occurred and remains continuing, provided that
the aggregate principal amount of such Indebtedness and Capital Lease
Obligations outstanding at any time does not exceed $30,000,000;


          (d) Indebtedness consisting of one or more Secured Swap Agreements
entered into with respect to Indebtedness; provided that (i) the notional amount
of such Swap Agreements shall at no time exceed the outstanding principal amount
of such Indebtedness, and (ii) such Swap Agreement is entered into for the
purpose of hedging the Borrower interest rate risks;


          (e) new Subordinated Obligations of the Borrower incurred when no
Default or Event of Default has occurred and remains continuing which contain
terms which are, as a whole, no more detrimental to the Lenders than the 1999
Senior Subordinated Debt (as determined by the Administrative Agent in its
reasonable discretion);


72

--------------------------------------------------------------------------------


          (f) unsecured senior Indebtedness of the Borrower on then current
market terms and conditions satisfactory to the Administrative Agent in its
reasonable discretion in an amount not to exceed $150,000,000, so long as (i) no
Default or Event of Default has occurred and remains continuing, and (ii) after
giving pro forma effect to the incurrence of such Indebtedness, as of the last
day of the then most recent Fiscal Quarter, the Borrower is in pro forma
compliance with the Senior Leverage Ratio;


          (g) amendments, renewals, extensions and refinancings of any of the
Indebtedness and Capital Lease Obligations described in the foregoing clauses of
this Section, provided that the principal amount thereof is not increased;


          (h) other unsecured Indebtedness in an aggregate amount not to exceed
$20,000,000 at any one time outstanding, so long as no Default or Event of
Default has occurred and remains continuing;


          (i) unsecured Indebtedness (i) of the Borrower and its Subsidiaries to
Coast Casinos and its Subsidiaries, and (ii) of Coast Casinos and its other
Subsidiaries to the Borrower and its Subsidiaries to the extent that the funding
of such Indebtedness under this clause (ii) would have been permitted by
Section 7.06 had it been a Distribution, provided that in the case of any
Indebtedness permitted under this clause (ii), the amount of Distributions
permitted under Section 7.06 shall be reduced by the principal amount of any
such outstanding Indebtedness; and


          (j) in the event that the Borrower does not receive South Coast
Project Approval, non-recourse financing incurred in connection with the
development of the South Coast Project.


          7.11  Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower otherthan (a) salary, bonus and other
compensation arrangements, including employee benefit plans, with directors,
officers, partners or employees, and customary directors fees and indemnities,
in each case in the ordinary course of business and those no more favorable than
those in existence as of the Closing Date, (b) transactions between or among any
of Coast Casinos and its Subsidiaries, (c) transactions on overall terms at
least as favorable to Coast Casinos or its Subsidiaries as would be the case in
an arm’s-length transaction between unrelated parties of equal bargaining power,
(d) loans to employees of Coast Casinos and its Subsidiaries in the ordinary
course of their business, provided that any loan in excess of $200,000 shall
have been approved by the disinterested members of the Board of Directors of the
Borrower; (e) Distributions by Coast Casinos permitted by Section 7.06, and (f)
any Tax Agreement providing for cash payments to the equityholders of Coast
Casinos not in excess of the Tax Amount, and (g) the Tax Sharing Agreement.


          7.12  Senior Leverage Ratio. Permit the Senior Leverage Ratio as of
the last day of any Fiscal Quarter to exceed 2.50:1.00.


73

--------------------------------------------------------------------------------


          7.13  Total Leverage Ratio. Permit the Total Leverage Ratio as of the
last day of any Fiscal Quarter to exceed 4.50:1.00.


          7.14  Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio as of the last day of any Fiscal Quarter to be less than 1.25:1.00.


          7.15  Capital Expenditures. Make or commit to make any Capital
Expenditure other than:


          (a) Maintenance Capital Expenditures not to exceed $30,000,000 during
any Fiscal Year, provided that to the extent the Maintenance Capital
Expenditures during any Fiscal Year are less than $30,000,000 (excluding
amounts, if any, carried forward to such Fiscal Year pursuant to this proviso),
up to 50% of the amount of such difference may be carried forward and used to
make Maintenance Capital Expenditures in the succeeding Fiscal Year; provided
that, at no time shall the amounts permitted hereunder exceed $45,000,000 in any
Fiscal Year;


          (b) subject to the limitations in Section 7.15(d) and Section 7.16(c),
other Capital Expenditures in an aggregate amount that do not, when aggregated
with the outstanding amount of any Acquisitions and Investments made under
Section 7.16(i), exceed $75,000,000 during the term of this Agreement; provided
that the limitations of this Section 7.15 shall not prohibit Capital
Expenditures in the aggregate amount of $36,000,000 to be used by the Borrower
in the construction of a new hotel tower at the Orleans;


          (c) other Capital Expenditures consisting of the reinvestment of asset
sale proceeds or casualty insurance proceeds; and


          (d) other Capital Expenditures for the development of the South Coast
Project in an amount not to exceed $15,000,000.


          7.16  Acquisitions and Investments. Make any Acquisition or make or
suffer to exist any Investment, other than:


          (a) Investments consisting of Cash and Cash Equivalents;


          (b) Investments consisting of advances to officers, directors,
partners and employees of the Borrower and its Subsidiaries for travel,
entertainment, relocation and analogous ordinary business purposes;


          (c) Investments in Subsidiaries engaged solely in businesses
reasonably related to the conduct of the business of the Borrower’s hotel and
casino properties (and/or the South Coast Project, subject to the limitations
set forth in Section 6.11 and Section 7.15(d)) and which are made in compliance
with Section 7.17; and


          (d) Investments consisting of credit extended to customers in the
ordinary course of business and in accordance with past practices;


74

--------------------------------------------------------------------------------


          (e) Investments existing as of the Closing Date and described on
Schedule 7.16 and renewals and extensions thereof, limited to the amount of such
Investment described on such Schedule;


          (f) advances and loans to employees of the Borrower or any of its
Subsidiaries in the ordinary course of business; provided that the aggregate
amount of such Investments does not exceed $1,000,000;


          (g) Investments made as a result of the receipt of non-cash
consideration from any Disposition permitted under Section 7.03;


          (h) Investments entered into in the ordinary course of business
consisting of (i) Swap Agreements not prohibited hereby, (ii) utility or
security deposits and similar prepaid expenses, and (iii) stock, obligations or
securities received in satisfaction of judgments against third parties,
foreclosure of Liens or good faith settlement of litigation, disputes or other
debts;


          (i) other Investments and Acquisitions, provided that (i) in the case
of an Acquisition effected through a merger or consolidation, the provisions of
Section 7.05(b) are satisfied and (ii) the aggregate amount of such Investments
outstanding at any time does not, when aggregated with Capital Expenditures
under Section 7.15(b), exceed $75,000,000; and


          (j) in the event the Borrower does not receive South Coast Project
Approval, the Investment arising pursuant to the transfer by the Borrower of the
South Coast Property to an Excluded Subsidiary for the purpose of developing the
South Coast Project provided that other than the Investment consisting of the
contribution of the South Coast Property and the $15,000,000 of Capital
Expenditures permitted under Section 7.15(d), no further Investment by the
Borrower or any Subsidiary in such Excluded Subsidiary shall be permitted.


          7.17  New Subsidiaries. Make or suffer to exist any Investment in any
Subsidiary, or form or acquire any Subsidiary, unless concurrently with such
Investment, acquisition or formation, (a) the Borrower and each Affiliate of the
Borrower has pledged its interest in the capital stock and debt securities of
such Subsidiary to the Administrative Agent and the Lenders, (b) such Subsidiary
has issued a guaranty of the Obligations and has granted perfected first
priority Liens in substantially all of its Property, in each case pursuant to a
Subsidiary Guaranty, a Subsidiary Security Agreement and/or a Subsidiary Pledge
Agreement which are in form and substance acceptable to the Administrative
Agent, and (c) the Borrower and such Subsidiary have provided to the
Administrative Agent such other opinions, assurances and the like as the
Administrative Agent or the Required Lenders have reasonably requested; provided
that in the event the Borrower does not receive South Coast Project Approval,
the Borrower may form an Excluded Subsidiary to develop the South Coast Project
with financing which is non-recourse to the Borrower.


75

--------------------------------------------------------------------------------


          7.18  Changes to Certain Obligations. Make any changes, amendments or
modifications to the terms of the 1999 Indenture, or any other Subordinated
Obligations which are materially adverse to the interests of the Creditors.


          7.19  Excluded Subsidiaries. Borrower will not permit any Excluded
Subsidiary to enter into any substantial operations other than gaming and
hospitality, nor permit any Excluded Subsidiary to own any substantial assets
other than assets related to its operations. The Borrower will not, either
directly or indirectly, be liable for any obligations of any Excluded
Subsidiary.



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


          8.01 Events of Default. Any of the following shall constitute an Event
of Default:


          (a) The Borrower (i) fails to pay any principal on any of the Loans or
the Notes, or any portion thereof, on the date when due, (ii) fails to make any
payment with respect to any Letter of Credit when due, or (iii) fails to make
any payment of principal with respect to any Swing Line Advance when due; or


          (b) The Borrower fails to pay any interest on any of the Loans or the
Notes, or any fees owed to the Administrative Agent, the Swing Line Lender, the
L/C Issuer or any Lender or any portion thereof, within two Business Days after
the date when due; or fails to pay any other fee or amount payable to the
Lenders under any Loan Document, or any portion thereof, within five Business
Days after the date when due; or


          (c) The Borrower fails to comply with any of the covenants contained
in Article VII; or (


          d) The Borrower or any other Loan Party fails to perform or observe
any other covenant or agreement (not specified in clauses (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed within
twenty-five Business Days after the giving of notice by the Administrative Agent
on behalf of the Required Lenders of such Default; or


          (e) Any representation or warranty of the Borrower or any other Loan
Party made in any Loan Document proves to have been incorrect when made or
reaffirmed, or in any certificate or other writing delivered by the Borrower
pursuant to any Loan Document, proves to have been incorrect when made or
reaffirmed; or


          (f) Coast Casinos or any of its Subsidiaries (i) fails to pay the
principal, or any principal installment, of any present or future Indebtedness
for borrowed money of $10,000,000 or more, or any guaranty of present or future
Indebtedness for borrowed money of $10,000,000 or more, on its part to be paid,
when due (or withinany stated grace period), whether at the stated maturity,
upon acceleration, by reason of required prepayment, the exercise of any “put”
exercised by the holder of such Indebtedness or otherwise or (ii) fails to
perform or observe any other term, covenant or agreement on its part to be
performed or observed, or suffers any event to occur, in connection with any
present or future Indebtedness for borrowed money of $10,000,000 or more, or of
any guaranty of present or future indebtedness for borrowed money of $10,000,000
or more, if as a result of such failure or sufferance any holder or holders
thereof (or an agent or trustee on its or their behalf) has the right to declare
such indebtedness due before the date on which it otherwise would become due; or


76

--------------------------------------------------------------------------------


          (g) Any event occurs which gives the holder or holders of any
Subordinated Obligation (or an agent or trustee on its or their behalf) the
right to declare such Subordinated Obligation due before the date on which it
otherwise would become due, or the right to require the issuer thereof to redeem
or purchase, or offer to redeem or purchase, all or any portion of any
Subordinated Obligation; or


          (h) Any Loan Document, at any time after its execution and delivery
and for any reason otherthan the agreement of the Lenders, the terms of the Loan
Documents or satisfaction in full of all the Obligations ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect which, in any such event in
the reasonable opinion of the Required Lenders, is materially adverse to the
interests of the Lenders; or any Loan Party thereto denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind same; or


          (i) A final judgment against Coast Casinos or any of its Subsidiaries
is entered for the payment of money in excess of $10,000,000 (other than any
money judgment covered in full by insurance) and, absent procurement of a stay
of execution, such judgment remains unsatisfied for sixty calendar days after
the date of entry of judgment, or in any event later than five days prior to the
date of any proposed sale thereunder; or any writ or warrant of attachment or
execution or similar process relating to such judgment is issued or levied
against all or any part of the Property of any such Person and is not released,
vacated or fully bonded within sixty calendar days after its issue or levy; or


          (j) Coast Casinos, the Borrower or any of their Significant
Subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X of the
SEC), or the Excluded Subsidiary related to the South Coast Project, institutes
or consents to the institution of any proceeding under a Debtor Relief Law
relating to it or to all or any part of its Property, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under a Debtor Relief Law relating to any such Person or to all or any part of
its Property is instituted without the consent of that Person and continues
undismissed or unstayed for sixty calendar days; or


          (k) The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document; or


77

--------------------------------------------------------------------------------


          (l) Any determination is made by a court of competent jurisdiction
that any Subordinated Obligation is not subordinated in accordance with its
terms to the Obligations; or


          (m) Any Pension Plan maintained by Coast Casinos or any of its
Subsidiaries is determined to have an “accumulated funding deficiency” as that
term is defined in Section 302 of ERISA and the result is a Material Adverse
Effect; or


          (n) The occurrence of any License Revocation that continues for five
consecutive calendar days at any of The Orleans, Gold Coast, Barbary Coast, the
Suncoast, or the South Coast Project (after it begins operations), except in
connection with a sale of any such properties permitted hereunder or under any
other Loan Document; provided that the Borrower or any of its Subsidiaries may
relinquish a Gaming License with respect to any of its hotel casinos other than
The Orleans, the Gold Coast, the Suncoast, or the South Coast Project if such
relinquishment is, in the reasonable, good faith judgment of the Board of
Directors of the Borrower or any of its Subsidiaries, as applicable, both
desirable in the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, and not disadvantageous in any material respect to the
Administrative Agent or the Lenders; or


          (o) The occurrence of any Change of Control.


          8.02  Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:


          (a) declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


          (c) require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


          (d) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

78

--------------------------------------------------------------------------------


          8.03  Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;


          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;


          Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;


          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Obligations relating to the
Swap Termination Value of any Secured Swap Agreement, ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them;


          Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and


          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX.
ADMINISTRATIVE AGENT


          9.01  Appointment and Authorization of Administrative Agent.


          (a) Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are


79

--------------------------------------------------------------------------------

reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.


          (b) The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.


          9.02  Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.


          9.03  Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.


80

--------------------------------------------------------------------------------


          9.04  Reliance by Administrative Agent.


          (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.


          (b) For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


          9.05  Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.


          9.06  Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and


81

--------------------------------------------------------------------------------

creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.


          9.07  Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.


          9.08  Administrative Agent in its Individual Capacity. Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent or the L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
Bank of America shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or the L/C Issuer, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.


82

--------------------------------------------------------------------------------


          9.09  Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders; provided
that any such resignation by Bank of America shall also constitute its
resignation as L/C Issuer and Swing Line Lender. If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders, which successor
administrative agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld or delayed). If no successor administrative
agent is appointed prior to the Closing Date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor administrative agent from among
the Lenders. Upon the acceptance of its appointment as successor administrative
agent hereunder, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent, L/C Issuer and Swing Line Lender and the respective terms “Administrative
Agent,” “L/C Issuer” and “Swing Line Lender”shall mean such successor
administrative agent, Letter of Credit issuer and swing line lender, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated and the retiring L/C Issuer’s and Swing Line Lender’s
rights, powers and duties as such shall be terminated, without any other or
further act or deed on the part of such retiring L/C Issuer or Swing Line Lender
or any other Lender, other than the obligation of the successor L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.


          9.10  Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise


83

--------------------------------------------------------------------------------


          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and


          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.


          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


          9.11  Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,


          (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;


          (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.09(a), (e) or (f);


          (c) to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and


          (d) in the event the Borrower does not receive South Coast Project
Approval, reconvey the Administrative Agent’s property interest evidenced by the
South Coast Project Deed of Trust promptly upon the written request of the
Borrower.


84

--------------------------------------------------------------------------------


          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or
torelease any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.


          9.12  Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “co-syndication agent,” “documentation agent,” “joint book managers,” or
“joint lead arrangers” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.



ARTICLE X.
MISCELLANEOUS


          10.01  Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:


          (a)     waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;


          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;


          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepaymentof principal other than Term
Loan Reduction Amount Adjustment, interest, fees or other amounts due to the
Lenders (or any of them) or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;


          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv)of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, permit any Letter of Credit to extend beyond the Maturity
Datewithout the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to increase the “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;


85

--------------------------------------------------------------------------------


          (e) change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;


          (f) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or


          (g) release any Guarantor from its Guaranty without the written
consent of each Lender except to the extent the capital stock of such Guarantor
(or all or substantially all of the assets of such Guarantor) are the subject of
a Disposition permitted hereunder; or


          (h) except as otherwise permitted under this Agreement, release any
collateral under any Collateral Document having an aggregate value in excess of
$1,000,000 without the written consent of each Lender.


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and such Defaulting Lender will be excluded from computations of Required
Lenders), except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.


          10.02  Notices and Other Communications; Facsimile Copies.


          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to
subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


86

--------------------------------------------------------------------------------


          (i) if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and


          (ii) if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.


All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent, the L/C Issuer and the Swing Line Lender pursuant
to Article II shall not be effective until actually received by such Person. In
no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.


          (b) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.


          (c) Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements, and to distribute Loan Documents for execution by the
parties thereto, and may not be used for any other purpose.


          (d) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


87

--------------------------------------------------------------------------------


          10.03  No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


          10.04  Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 10.04 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.


          10.05  Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Creditor and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort


88

--------------------------------------------------------------------------------

or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
have any liability for any indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts due under this Section 10.05 shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


          10.06  Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.


          10.07  Successors and Assigns.


          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section, (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


89

--------------------------------------------------------------------------------


          (b) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Loan
Commitment and the Loans at the time owing to it, with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000 of the
Revolving Commitment, or $1,000,000 with respect to the Term Commitment; (ii) in
the case of an assignment of a Lender’s Term Commitment with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
unless such assignment is to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (g) of this Section); (iii) in the case of an
assignment of a Lender’s Revolving Commitment with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or
delayed),unless such assignment is to a Lender or an Affiliate of a Lender and,
so long as no Event of Default has occurred and is continuing, with the consent
of the Borrower, unless such assignment is to a Lender or an Affiliate of a
Lender or an Approved Fund (such consent not to be unreasonably withheld or
delayed); (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (vi) shall not apply to rights in respect of Swing Line Loans;
(v) any assignment of a Revolving Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender (such approval
not to be unreasonably withheld or delayed) unless the Person that is the
proposed assignee is itself a Lender or an Affiliate of a Lender or an approved
Fund (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (vi) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, if it is not a Lender or an
Affiliate of a Lender, and the Eligible Assignee shall deliver to the
Administrative Agent on Administrative Questionnaire. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver applicable
Notes to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.


90

--------------------------------------------------------------------------------


          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01(c), (d), (e), (g) or (h) that directly affects such Participant
(except any Term Loan Reduction Amount Adjustment). Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.


          (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.


91

--------------------------------------------------------------------------------


          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


          (g) As used herein, the following terms have the following meanings:


          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.


          “Fund”means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.


          (h) Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the Closing Date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the Closing Date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).


92

--------------------------------------------------------------------------------


          10.08  Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For purposes
of this Section, “Information” means all information received from any Loan
Party relating to any Loan Party or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything herein to the
contrary, “Information” shall not include, and the Administrative Agent and each
Lender may disclose without limitation of any kind, any information with respect
to the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby.


          10.09  Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.


95

--------------------------------------------------------------------------------


          10.10  Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.


          10.11  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


          10.12  Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; providedthat the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.


          10.13  Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


93

--------------------------------------------------------------------------------


          10.14  Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


          10.15  Tax Forms. (a) (i) Each Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Borrower (with a copy to the Administrative
Agent), prior to receipt of any payment subject to withholding under the Code
(or upon accepting an assignment of an interest herein), two duly signed
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Borrower (with a copy to
the Administrative Agent) such additional duly completed and signed copies of
one of such forms (or such successor forms as shall be adopted from time to time
by the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement, (B) promptly notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.


          (ii) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Borrower (with a
copy to the Administrative Agent) on the date when such Foreign Lender ceases to
act for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the forms or statements required to be provided
by such Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account that
is not subject to U.S. withholding tax, and (B) two duly signed completed copies
of IRS Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.


95

--------------------------------------------------------------------------------


          (iii) The Borrower shall not be required to pay any additional amount
to any Foreign Lender under Section 3.01 (A) with respect to any Taxes required
to be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8BEN, and IRS
Form W-8ECI or an IRS Form W-8IMY pursuant to this Section 10.15(a) or (B) if
such Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a); provided that if such Lender shall have satisfied the
requirement of this Section 10.15(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) shall relieve the Borrower of
its obligation to pay any amounts pursuant to Section 3.01 in the event that, as
a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.


          (iv) The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under this Section 10.15(a).


          (b) Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Borrower (with a copy to the Administrative Agent) two duly
signed completed copies of IRS Form W-9. If such Lender fails to deliver such
forms, then the Borrower may withhold from any interest payment to such Lender
an amount equivalent to the applicable back-up withholding tax imposed by the
Code, without reduction. The Borrower shall not be required to pay any
additional amount to any Lender under Section 3.01 with respect to any
withholding under this Section 10.15(b).


          (c) If any Governmental Authority asserts that the Administrative
Agent and/or the Borrower did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender, such Lender shall indemnify the Borrower and the Administrative
Agent therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Borrower and the Administrative Agent
under this Section, and costs and expenses (including Attorney Costs) of the
Borrower and the Administrative Agent. The obligation of the Lenders under this
Section shall survive the termination of the Aggregate Commitments, repayment of
all other Obligations hereunder and the resignation of the Administrative Agent.


96

--------------------------------------------------------------------------------


          10.16  Integration; Principles of Restatement. This Agreement amends,
restates and supercedes the Existing Credit Agreement in its entirety. The Liens
securing the Existing Credit Agreement shall continue in effect to secure this
Agreement and the other Loan Documents pursuant to the Loan Documents and the
Creditors shall be entitled to the continuing benefit of each Lien heretofore
granted by the Borrower or Coast Casinos. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control and govern; provided that the
inclusion of supplemental rights or remedies in favor of the Creditors in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.


          10.17  Governing Law.


          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE;PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA
SITTING IN LOS ANGELES COUNTY OR OF THE UNITED STATES FOR THE CENTRALDISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.


97

--------------------------------------------------------------------------------


          10.18  Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


          10.19  Gaming Boards. The Administrative Agent and each of the Lenders
agree to cooperate with all Gaming Boards in connection with the administration
of their regulatory jurisdiction over Coast Casinos and its Subsidiaries,
including the provision of such documents or other information as may be
requested by any such Gaming Board relating to Coast Casinos or any of its
Subsidiaries or to the Loan Documents.


          10.20  Time of the Essence. Time is of the essence of the Loan
Documents.


          10.21  Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[The remainder of this page intentionally left blank.]

98

--------------------------------------------------------------------------------


    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


COAST HOTELS AND CASINOS, INC.

By: /s/ Gage Parrish

--------------------------------------------------------------------------------

Name: Gage Parrish

--------------------------------------------------------------------------------

Title: Vice President/CFO

--------------------------------------------------------------------------------







1

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Janice Hammond

--------------------------------------------------------------------------------

Name: Janice Hammond

--------------------------------------------------------------------------------

Title: Vice President

--------------------------------------------------------------------------------







2

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By: /s/ Matthew Koenig

--------------------------------------------------------------------------------

Name: Matthew Koenig

--------------------------------------------------------------------------------

Title: Managing Director

--------------------------------------------------------------------------------







3

--------------------------------------------------------------------------------


WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Rick Bokum

--------------------------------------------------------------------------------

Name: Rick Bokum

--------------------------------------------------------------------------------

Title: Vice President

--------------------------------------------------------------------------------







4

--------------------------------------------------------------------------------


DEUTSCHE BANK TRUST COMPANY AMERICAS

By: /s/ George Reynolds

--------------------------------------------------------------------------------

Name: George Reynolds

--------------------------------------------------------------------------------

Title: Vice President

--------------------------------------------------------------------------------







5

--------------------------------------------------------------------------------


BANK OF SCOTLAND

By: /s/ John Fratus

--------------------------------------------------------------------------------

Name: John Fratus

--------------------------------------------------------------------------------

Title: First Vice President

--------------------------------------------------------------------------------







6

--------------------------------------------------------------------------------


THE CIT GROUP/EQUIPMENT FINANCING, INC.

By: /s/ Dana G. Hammond

--------------------------------------------------------------------------------

Name: Dana G. Hammond

--------------------------------------------------------------------------------

Title: Executive Vice President

--------------------------------------------------------------------------------







7

--------------------------------------------------------------------------------


COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

By: /s/ Christian Jagenberg

--------------------------------------------------------------------------------

Name: Christian Jagenberg

--------------------------------------------------------------------------------

Title: SVP and Manager

--------------------------------------------------------------------------------


and

By: /s/ Werner Schmidbauer

--------------------------------------------------------------------------------

Name: Werner Schmidbauer

--------------------------------------------------------------------------------

Title: SVP

--------------------------------------------------------------------------------








8

--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION

By: /s/ Courtney E. Pestarino

--------------------------------------------------------------------------------

Name: Courtney E. Pestarino

--------------------------------------------------------------------------------

Title: Officer

--------------------------------------------------------------------------------







9

--------------------------------------------------------------------------------


CREDIT LYONNAIS, NEW YORK BRANCH

By: /s/ Dianne M. Scott

--------------------------------------------------------------------------------

Name: Dianne M. Scott

--------------------------------------------------------------------------------

Title: Senior Vice Prsident

--------------------------------------------------------------------------------







10

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK

By: /s/ Donald S. Shokrian

--------------------------------------------------------------------------------

Name: Donald S. Shokrian

--------------------------------------------------------------------------------

Title: Managing Director

--------------------------------------------------------------------------------







11

--------------------------------------------------------------------------------


COMERICA WEST INCORPORATED

By: /s/ Eion P. Collins

--------------------------------------------------------------------------------

Name: Eion P. Collins

--------------------------------------------------------------------------------

Title: Vice President

--------------------------------------------------------------------------------







12

--------------------------------------------------------------------------------


FLEET NATIONAL BANK

By: /s/ Richard R. Powell

--------------------------------------------------------------------------------

Name: Richard R. Powell

--------------------------------------------------------------------------------

Title: Vice President

--------------------------------------------------------------------------------







13

--------------------------------------------------------------------------------


HIBERNIA NATIONAL BANK

By: /s/ Chris Haskew

--------------------------------------------------------------------------------

Name: Chris Haskew

--------------------------------------------------------------------------------

Title: Vice President

--------------------------------------------------------------------------------







14

--------------------------------------------------------------------------------


NEVADA STATE BANK

By: /s/ Robert Sperling

--------------------------------------------------------------------------------

Name: Robert Sperling

--------------------------------------------------------------------------------

Title: Senior Vice President

--------------------------------------------------------------------------------







15

--------------------------------------------------------------------------------


THE PEOPLES BANK, BILOXI, MISSISSIPPI

By: /s/ Chevis C. Swetman

--------------------------------------------------------------------------------

Name: Chevis C. Swetman

--------------------------------------------------------------------------------

Title: President

--------------------------------------------------------------------------------







16

--------------------------------------------------------------------------------


WEST COAST BANK

By: /s/ Timothy B. Johnson

--------------------------------------------------------------------------------

Name: Timothy B. Johnson

--------------------------------------------------------------------------------

Title: Vice President

--------------------------------------------------------------------------------







17
